EXHIBIT 10.1

 

 

EXECUTION VERSION

 

ASSET PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------

 

between

 

COSMED GROUP, INC.

 

and

 

STERIS CORPORATION

 

--------------------------------------------------------------------------------

 

Dated as of November 15, 2004



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE I    SALE AND PURCHASE OF THE ASSETS AND ASSUMPTION OF LIABILITIES    1

1.1

   Assets    1

1.2

   Excluded Assets    3

1.3

   Assumption of Liabilities    4

1.4

   Excluded Liabilities    5

1.5

   Transfer of Additional Chambers    5 ARTICLE II    THE CLOSING    6

2.1

   Place and Date    6

2.2

   Purchase Price    6

2.3

   Purchase Price Adjustment    6

2.4

   [Intentionally Omitted]    7

2.5

   Consent of Third Parties    7

2.6

   Release of the Chamber Holdback    8

2.7

   Proration    8 ARTICLE III    REPRESENTATIONS AND WARRANTIES    9

3.1

   Representations and Warranties of the Seller    9

3.2

   Representations and Warranties of the Buyer    24 ARTICLE IV    COVENANTS   
25

4.1

   Covenants of the Seller    25

4.2

   Covenants of the Buyer    30

4.3

   Antitrust Notification    31

4.4

   Change Notices    32

4.5

   Consent Decree    32

4.6

   Environmental Permits    33 ARTICLE V    CLOSING CONDITIONS    33

5.1

   Conditions to Obligations of Each Party    33

5.2

   Conditions to Obligations of the Buyer    33

5.3

   Conditions to Obligations of the Seller    36



--------------------------------------------------------------------------------

ARTICLE VI    EMPLOYEE MATTERS    37

6.1

   Employment of the Seller’s Employees    37

6.2

   Employee and Related Matters    37 ARTICLE VII    TERMINATION    38

7.1

   Termination    38

7.2

   Effect of Termination    39 ARTICLE VIII    DEFINITIONS    39

8.1

   Definition of Certain Terms    39 ARTICLE IX    INDEMNIFICATION    49

9.1

   Indemnification By the Seller    49

9.2

   Indemnification by the Buyer    49

9.3

   Notice and Opportunity to Defend    50

9.4

   Survival    51

9.5

   Limitations in Indemnification    52

9.6

   Specific Performance; General Provisions    52

9.7

   Holdback Amount    53 ARTICLE X    MISCELLANEOUS    54

10.1

   Expenses    54

10.2

   Severability    54

10.3

   Notices    54

10.4

   Headings    55

10.5

   Entire Agreement    55

10.6

   Counterparts    56

10.7

   Governing Law; Consent to Jurisdiction    56

10.8

   Binding Effect    56

10.9

   Assignment    56

10.10

   No Third Party Beneficiaries    56

10.11

   Amendment: Waivers, etc    56

10.12

   Construction    56

 

- ii -



--------------------------------------------------------------------------------

Table of Exhibits

 

Exhibit A

   Form of Consent Decree

Exhibit B

   Form of Non-Compete Agreement

Exhibit C

   Form of License Agreement

Exhibit D

   Form of Maintenance Agreement

Exhibit E

   Form of Supply Agreement

Exhibit F

   Form of Bill of Sale, Assignment and General Conveyance

Exhibit G

   Form of Assignment and Assumption Agreement

Exhibit H

   Environmental Audits Performed by Buyer

 

- iii -



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

 

This ASSET PURCHASE AGREEMENT (“Agreement”) dated as of November 15, 2004, is by
and between Cosmed Group, Inc., a Maryland corporation (the “Seller”), and
STERIS Corporation, an Ohio corporation (the “Buyer”).

 

RECITALS

 

A. The Seller operates a medical device sterilization division (the “Division”),
which provides contract ethylene oxide sterilization services for the
sterilization of medical products, devices, supplies, and equipment, and Other
Services to the Non-Medical Customers, through the Facilities (as defined
herein) of the Seller (the “Business”);

 

B. The Buyer wishes to purchase or acquire from the Seller, and the Seller
wishes to sell, assign, convey, deliver and transfer (“Transfer”) to the Buyer,
substantially all of the assets and properties held in connection with,
necessary for, or material to the business and operations of the Business
(except for the Excluded Assets, as defined in Section 1.2), and the Buyer has
agreed to assume the Assumed Liabilities, all for the Purchase Price (as defined
herein) and upon the terms and subject to the conditions hereinafter set forth;

 

C. Michael L. Howe and David G. Howe (the “Principal Stockholders”) have entered
into a Limited Guaranty Agreement, dated as of the date hereof, whereby such
stockholders of Seller have agreed to guarantee the obligations of the Seller as
set forth and subject to the limitations in such Limited Guaranty Agreement; and

 

D. Certain capitalized terms used herein shall have the meanings set forth in
Article VIII.

 

NOW, THEREFORE, in consideration of the mutual covenants, representations and
warranties made herein, the mutual benefits to be derived hereby, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

ARTICLE I

SALE AND PURCHASE OF THE ASSETS

AND ASSUMPTION OF LIABILITIES

 

1.1 Assets. Subject to and upon the terms and conditions set forth in this
Agreement, at the Closing (except as otherwise provided in Section 1.5), the
Seller will Transfer, or cause to be Transferred, to the Buyer, and the Buyer
will purchase or acquire from the Seller, all right, title and interest of the
Seller, directly or indirectly, in and to the properties, assets and rights of
every nature, kind and description, tangible and intangible (including
goodwill), whether real, personal or mixed, and whether now existing or
hereinafter acquired (other than the Excluded Assets) that are located at the
Facilities or otherwise relating to or used by or held for the benefit of the
Business as the same may exist on the Closing Date (collectively, together with
the assets to be conveyed pursuant to Section 1.5, the “Assets”), free and clear
of all Liens other than Permitted Liens, including the following assets of the
Business:

 

(a) All chambers (including an aggregate of eight chambers at the San Diego
Facility, two of which are the subject of Section 1.5), facilities, machinery,
equipment, computer hardware, furniture, furnishings, vehicles, tools and
similar property held for use at the Facilities or by the Business (including
any of the foregoing purchased subject to any conditional sales or title
retention agreement in favor of any other Person), including those chambers,
forklifts and vehicles listed on Schedule 1.1(a);



--------------------------------------------------------------------------------

(b) All raw materials (including process gases), spare parts, replacement and
component parts and office and other supplies, including such items previously
purchased and in transit to the Seller for the benefit of the Business or
located at or to be delivered to the Facilities;

 

(c) Subject to Section 2.5, all contracts, agreements, leases, commitments,
instruments, guarantees, purchase orders, licenses and other agreements
(“Contracts”) related to the Business to which the Seller is a party
specifically listed or described on Schedule 1.1(c) (collectively, the “Assumed
Contracts”);

 

(d) All credits, prepaid expenses, deferred charges, advance payments, deposits,
prepaid items, rebates and allowances of the Business;

 

(e) All accounts receivable, unpaid accounts and other receivables and all
notes, bonds and other evidences of indebtedness of, or rights to receive
payments from, any Person arising out of the Business, including any amounts
received by the Seller with respect to the foregoing after the Closing;

 

(f) All Intellectual Property and all rights thereunder or in respect thereof,
including rights to sue for and remedies against past, present and future
infringements thereof, and rights of priority and protection of interests
therein under Applicable Law, including those items listed on Schedule 1.1(f)
but excluding (i) the Licensed IP and (ii) the Excluded Non-Licensed IP;

 

(g) All Division or Business books, records, manuals and other materials (in any
form or medium), advertising matter, catalogues, price lists, correspondence,
mailing lists, lists of customers, distribution lists, photographs, production
data, sales and promotional materials and records, purchasing materials and
records, personnel records (subject to Applicable Law), manufacturing and
quality control records and procedures, specifications, engineering data,
equipment manuals, test data, blueprints, research and development files,
records, data and laboratory books, Intellectual Property disclosures (relating
to the Business Intellectual Property Assets other than the Licensed IP (solely
to the extent that such Licensed IP is not located in a Facility) and the
Excluded Non-Licensed IP), media materials, accounting records, sales order
files, litigation files, instruction outlines and operating guides and booklets;

 

(h) Except as set forth on Schedule 3.1(c) with respect to non-transferrable
Governmental Approvals, all Governmental Approvals, including all applications
therefor and waivers thereof, including those set forth on Schedule 1.1(h);

 

(i) All Real Property related to the Facilities;

 

- 2 -



--------------------------------------------------------------------------------

(j) All rights to causes of action, lawsuits, judgments, claims and demands of
any nature available to or being pursued by the Seller arising out of the
Business, whether arising by way of counterclaim or otherwise, including those
listed or described on Schedule 1.1(j);

 

(k) Except as set forth on Schedule 1.1(k), all guarantees, warranties,
indemnities and similar obligations of any party in favor of the Seller with
respect to the Business or to any of the Assets, and all claims or causes of
action against any manufacturer, supplier or other transferor related to any of
the Assets;

 

(l) All other assets of the Business shown or reflected on the balance sheet
included in the Interim Financial Statements and all property and assets
acquired by the Seller for the Business between the date of such balance sheet
and the Closing (and, in each case, not disposed of in the Ordinary Course of
Business as permitted by this Agreement);

 

(m) All insurance claims relating to the Assets or Assumed Liabilities; and

 

(n) All rights to receive and retain mail and other communications and all
telephone numbers used by the Business (other than those primarily related to
Excluded Assets or Excluded Liabilities).

 

1.2 Excluded Assets. The Seller and its Affiliates will retain and not Transfer,
and the Buyer will not purchase or acquire, the following assets (collectively,
the “Excluded Assets”):

 

(a) The assets listed on Schedule 1.2(a);

 

(b) The rights of the Seller and its Affiliates under, and the funds and other
property held in trust or under any funding vehicle with respect to, any of the
Plans;

 

(c) All cash and cash equivalents, other than petty cash held at the Facilities
on the Closing Date;

 

(d) All rights and incidents of interest of, and benefits accruing to, the
Seller and its Affiliates in and to any Contracts of the Seller other than the
Assumed Contracts;

 

(e) All assets owned or leased by Seller and its Affiliates at its locations in
Jamestown, Rhode Island, Linden, New Jersey, Sparks, Nevada and Baltimore,
Maryland;

 

(f) All of Seller’s and its Affiliates’ books, records, manuals and other
materials (in any form or medium), advertising matter, catalogues, price lists,
correspondence, mailing lists, lists of customers, distribution lists,
photographs, production data, sales and promotional materials and records,
purchasing materials and records, personnel records, manufacturing and quality
control records and procedures, specifications, engineering data, equipment
manuals, test data, blueprints, research and development files, records, data
and laboratory books, Intellectual Property disclosures, media materials,
accounting records, sales order files and litigation files that, in each case,
do not relate to the Business or that relate to the Seller’s corporate-wide
functions;

 

- 3 -



--------------------------------------------------------------------------------

(g) The Intellectual Property licensed to the Buyer pursuant to the License
Agreement (the “Licensed IP”); and

 

(h) The Intellectual Property set forth on Schedule 1.2(h) (the “Excluded
Non-Licensed IP”).

 

1.3 Assumption of Liabilities. Subject to the terms and conditions set forth
herein, at the Closing, the Buyer shall assume, pay, honor and discharge when
due only the following liabilities of Seller arising out of the Assets and
existing at or arising on or after the Closing Date (collectively, the “Assumed
Liabilities”):

 

(a) all liabilities and obligations of the Seller to the extent reflected on the
balance sheet included in the Interim Financial Statements and all liabilities
and obligations of the Seller incurred or accrued for since the Balance Sheet
Date in the Ordinary Course of Business, but only to the extent that such
liabilities and obligations constitute trade payables of the Business;

 

(b) subject to Section 2.5, any and all liabilities, obligations and commitments
under the Assumed Contracts; provided, however, that the Buyer shall not assume
or be responsible for any such liabilities, obligations or commitments to be
performed prior to the Closing Date or that arise from breaches by Seller of
such Assumed Contracts or defaults by Seller occurring prior to the Closing or
as a result of the Closing under such Assumed Contracts, all of which
liabilities, obligations and commitments constitute Excluded Liabilities;

 

(c) if the Consent Decree is executed prior to the Closing in substantially the
same form (including with respect to the nationwide facility audit provisions)
as attached hereto as Exhibit A, the obligation to perform, and any penalties
attributable to the Buyer’s failure to meet compliance deadlines for, those
obligations relating to the Facilities under the Consent Decree, but only to the
extent set forth in Appendix B to the Consent Decree; provided that the costs of
compliance with such obligations shall be allocated as set forth in Section 4.5.

 

(d) if the Consent Decree is not executed prior to the Closing, Buyer shall
assume the obligation to join the negotiations of and to execute the Consent
Decree in a form reasonably acceptable to the Buyer as the owner of the
Facilities; provided that the cost of compliance with the executed Consent
Decree shall be allocated as set forth in Section 4.5;

 

(e) all liabilities and obligations occurring on or after the Closing Date first
arising out of the Buyer’s ownership of the Assets and its conduct of the
Business; and

 

(f) the liabilities specifically set forth on Schedule 1.3(f).

 

- 4 -



--------------------------------------------------------------------------------

1.4 Excluded Liabilities. Notwithstanding the provisions of Section 1.3 or any
other provision hereof or any Schedule or Exhibit hereto and regardless of any
disclosure to the Buyer, the Buyer shall not assume any liabilities, obligations
or commitments of the Seller other than the Assumed Liabilities (the “Excluded
Liabilities”), including the following, all of which Excluded Liabilities shall
be paid, performed and observed by the Seller:

 

(a) any liability or obligation of the Seller under any Indebtedness of the
Seller, except with regard to capital leases included in the Assumed Contracts;

 

(b) any liability or obligation of the Seller for Taxes;

 

(c) any liability or obligation of the Seller for costs and expenses in
connection with the negotiation and execution of this Agreement or the
consummation of the transactions contemplated hereby;

 

(d) all liabilities and obligations relating to the compensation (including
stock options and other equity-based compensation), salary, commissions and
bonuses payable or granted to, or earned or accrued in respect of service
performed by, Employees on or prior to the Closing Date;

 

(e) all intercompany accounts between the Seller or any of the Seller’s
Affiliates and the Business;

 

(f) any liability or obligation of the Seller arising out of or related to any
breach of warranty, product defect or violation of Applicable Law by Seller
relating to any service provided by the Business prior to the Closing Date;

 

(g) all liabilities related to recording the chain of title of all Business
Intellectual Property Assets into the name of Seller before the Transfer to the
Buyer pursuant to this Agreement;

 

(h) any and all Benefit Liabilities;

 

(i) all Environmental Liabilities and Costs including those relating to or
arising out of matters addressed in the Consent Decree except to the extent
assumed by the Buyer pursuant to Section 1.3(c) or 1.3(d);

 

(j) all liabilities and obligations related to the Excluded Assets; and

 

(k) all liabilities and obligations of the Seller that are not Assumed
Liabilities, including any liabilities and obligations of the Seller related to
or arising out of the operation of the Business or the ownership of the Assets
on or prior to the Closing Date other than the Assumed Liabilities, and any
liabilities and obligations of the Seller related to or arising out of the
operation of any business other than the Business by the Seller, whether before
or after the Closing.

 

1.5 Transfer of Additional Chambers. The Seller shall complete the production of
the Additional Chambers, and install, in a fully operational manner, the
Additional Chambers at the San Diego Facility, using commercially reasonable
efforts to complete this work as quickly as

 

- 5 -



--------------------------------------------------------------------------------

possible after the date hereof, and the Seller shall keep the Buyer promptly
informed about the status of such production and installation. The parties shall
reasonably cooperate with each other, at their own expense, to determine whether
each such Additional Chamber is Commissioned, and the Seller, at its own
expense, shall correct any deficiencies found by either party in any Additional
Chamber that prevent such Additional Chamber from being fully operational and
Commissioned. Buyer shall use commercially reasonable efforts to cooperate with
correctional measures taken by Seller. Any Additional Chamber that is installed
and Commissioned prior to the Closing shall be Transferred to the Buyer on the
Closing Date together with the other Assets pursuant to Section 1.1. If any
Additional Chamber is installed and Commissioned subsequent to the Closing, such
Additional Chamber shall be automatically Transferred to the Buyer immediately
upon being Commissioned.

 

ARTICLE II

THE CLOSING

 

2.1 Place and Date. Unless this Agreement is terminated in accordance with
Section 7.1, the closing of the sale and purchase of the Assets and the
assignment and assumption of the Assumed Liabilities (the “Closing”) shall take
place at the offices of Edwards & Angell, LLP, 2800 Financial Plaza, Providence,
Rhode Island 02903, on the second Business Day following the satisfaction or
waiver of each of the conditions set forth in Article V (other than those
conditions that are to be satisfied at the Closing) or such other time and place
upon which the parties may agree. The day on which the Closing actually occurs
is referred to as the “Closing Date”. The Closing shall be deemed to have taken
place at 12:01 a.m. on the Closing Date.

 

2.2 Purchase Price. On the terms and subject to the conditions set forth in this
Agreement and subject to adjustment as provided in Section 2.3, the Buyer shall
(a) pay or cause to be paid to the Seller Seventy-Three Million Dollars
($73,000,000) in cash minus the sum of the Holdback Amount and the Chamber
Holdback and (b) assume the Assumed Liabilities. The “Purchase Price” shall be
$73,000,000, as adjusted pursuant to Section 2.3. The Purchase Price
(unadjusted), less the Holdback Amount and less the Chamber Holdback, shall be
payable at the Closing by wire transfer of immediately available funds to such
bank account or accounts designated in writing by the Seller to the Buyer at
least five days prior to the Closing.

 

2.3 Purchase Price Adjustment.

 

(a) Within 90 days of the Closing Date, the Buyer shall prepare and deliver, or
cause to be prepared and delivered, to the Seller a net working capital
statement (the “Working Capital Statement”), setting forth the calculation of
the Working Capital of the Business as of the Closing Date (“Closing Working
Capital”) together with detailed supporting documentation of such calculation.
The Working Capital Statement must be prepared in accordance with generally
accepted accounting principles (“GAAP”) and in a manner consistent with the
working capital statement attached hereto as Schedule 2.3(a) and the principles
of preparation included on such Schedule.

 

(b) Within 30 days following receipt by the Seller of the Working Capital
Statement, the Seller shall deliver written notice to the Buyer of any dispute
the Seller has with respect to the preparation or content of the Working Capital
Statement, and such notice shall include specific detail and backup information
regarding the basis of such

 

- 6 -



--------------------------------------------------------------------------------

dispute. In the event that the Seller does not notify the Buyer of a dispute
with respect to the Working Capital Statement within such 30-day period, such
statement will be final, conclusive and binding on the parties. In the event of
such notification of a dispute, the Buyer and the Seller shall negotiate in good
faith to resolve such dispute. If the Buyer and the Seller, notwithstanding such
good faith effort, fail to resolve such dispute within 30 days after the Seller
advises the Buyer of the Seller’s objections, then the Buyer and the Seller
jointly shall engage the firm of KPMG LLP (the “Arbitration Firm”), to resolve
such dispute. The Arbitration Firm shall utilize the Rules for Commercial
Arbitration of the American Arbitration Association to the extent applicable.
All determinations made by the Arbitration Firm shall be final, conclusive and
binding on the parties. The Buyer and the Seller shall share equally the fees
and expenses of the Arbitration Firm.

 

(c) For purposes of complying with the terms set forth in this Section 2.3, each
party shall cooperate with and make available to the other party and its
representatives all information, records, data and working papers and shall
permit access to its facilities and personnel, as may be reasonably required in
connection with the preparation and analysis of the Working Capital Statement
and the resolution of any disputes under the Working Capital Statement.

 

(d) Subject to Section 2.3(f) below, if Closing Working Capital (as finally
determined pursuant to Section 2.3(b)) is less than an amount equal to the
Target Working Capital, then the Purchase Price will be adjusted by the amount
of such shortfall and the Seller shall pay, or caused to be paid, by bank wire
transfer of immediately available funds to an account designated in writing by
the Buyer, an amount in cash equal to such shortfall within five business days
from the date on which Closing Working Capital is finally determined pursuant to
Section 2.3(b).

 

(e) Subject to Section 2.3(f) below, if Closing Working Capital (as finally
determined pursuant to Section 2.3(b)) is greater than an amount equal to the
Target Working Capital, then the Purchase Price will be adjusted by the amount
of such excess and the Buyer shall pay or cause to be paid to the Seller by bank
wire transfer of immediately available funds to an account designated in writing
by the Seller, an amount in cash equal to such excess within five Business Days
from the date on which Closing Working Capital is finally determined pursuant to
Section 2.3(b).

 

(f) Notwithstanding anything to the contrary in this Section 2.3, no adjustment
to the Purchase Price shall be made, and no amounts shall be payable, pursuant
to this Section 2.3 unless the difference between Closing Working Capital (as
finally determined pursuant to Section 2.3(b)) and Target Working Capital is at
least $10,000.

 

2.4 [Intentionally Omitted]

 

2.5 Consent of Third Parties. Notwithstanding anything to the contrary in this
Agreement, this Agreement shall not constitute an agreement to Transfer any
Governmental Approval, Contract or other agreement or arrangement or any claim,
right or benefit arising thereunder or resulting therefrom if a Transfer or an
attempt to make such a Transfer without the Consent of a Government Authority or
third party would constitute a breach or violation thereof

 

- 7 -



--------------------------------------------------------------------------------

or adversely affect the rights of the Buyer or the Seller thereunder; and any
Transfer to the Buyer by the Seller of any interest under any such Governmental
Approval, Contract or other agreement or arrangement that requires the Consent
of a Government Authority or third party shall be made subject to such Consent
being obtained. In the event any such Consent is not obtained on or prior to the
Closing Date, the Seller shall continue to use all reasonable efforts to obtain
any such Consent after the Closing Date until such time as such Consent has been
obtained, and the Seller and Buyer will reasonably cooperate with each other in
any lawful arrangement to provide that the Buyer will receive the interest of
the Seller in the benefits (and will fulfill all obligations) under any such
Government Approval, Contract or other agreement or arrangement, including
performance by the Seller as agent. The Seller shall pay and discharge, and
shall indemnify and hold the Buyer harmless from and against any and all costs
of seeking to obtain or obtaining any such Consent whether before or after the
Closing Date. Buyer shall indemnify and hold Seller harmless from and against
any and all costs, expenses or liabilities related to Seller performing as
Buyer’s agent as contemplated by this Section 2.5 with respect to those
Governmental Approvals and Consents listed in Schedule 3.1(c). Nothing in this
Section 2.5 shall be deemed a waiver by the Buyer of its right to have received
on or before the Closing an effective assignment of all of the Assets nor shall
this Section 2.5 be deemed to constitute an agreement to exclude from the Assets
any assets described under Section 1.1. Notwithstanding anything to the contrary
herein, the Seller’s obligations under this Section 2.5 shall terminate on the
second anniversary of the Closing Date or for any specific Governmental Approval
or Consent upon Buyer receiving such or the equivalent.

 

2.6 Release of the Chamber Holdback. If neither of the Additional Chambers is
Transferred to the Buyer at the Closing, within three Business Days of the
Transfer of each Additional Chamber to the Buyer pursuant to Section 1.1 and
Section 1.5, the Buyer shall pay or cause to be paid by bank wire transfer of
immediately available funds, to the account designated in writing by the Seller,
an amount equal to one-half of the Chamber Holdback. If one and only one of the
Additional Chambers is Transferred to the Buyer at the Closing, within three
Business Days of the Transfer of the other Additional Chamber to the Buyer
pursuant to Section 1.1 and Section 1.5, the Buyer shall pay or cause to be paid
by bank wire transfer of immediately available funds, to the account designated
in writing by the Seller, an amount equal to the Chamber Holdback.

 

2.7 Proration. At the Closing, the parties shall apportion all Real Property
Taxes (as defined below), Personal Property Taxes (as defined below), Utility
Charges (as defined below), license fees, lease fees, rent and other costs and
expenses directly attributable to the Business to any period that begins before
the Closing and ends after the Closing (a “Straddle Period”) on a pro-rata
basis, with Seller being liable for any taxes or charges attributable to the
days in the Straddle Period up to and including the day immediately preceding
the Closing and Buyer being liable for taxes or charges attributable to the
remaining days in the Straddle Period (including the Closing Date). Proration of
Real Property Taxes and Personal Property Taxes shall be made on the basis of
the most recent tax valuation and assessment for the Assets. The Buyer and the
Seller shall cooperate in assuring that the such apportioned obligations are
properly paid. For purposes of this Section 2.7, “Personal Property Taxes” shall
mean ad valorem taxes with respect to the Assets other than the Real Property;
“Real Property Taxes” shall mean ad valorem taxes, general assessments and
special assessments with respect to the Owned Real Property and the Leased Real
Property to the extent the Leases for such Leased Real Property require payment
of such taxes by the lessee; and “Utility Charges” shall mean water, sewer,
electricity, natural gas, telephone and other utility charges, if any,
applicable to the Assets.

 

- 8 -



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

Certain agreements and other matters are listed in the disclosure schedules to
this Section 3.1 (the “Disclosure Schedules”) for disclosure purposes only and
shall not be taken as an admission by Seller that such disclosures are required
under or responsive to the terms of any representations and warranties contained
in this Agreement. The disclosure of any agreement or other matter in the
Disclosure Schedules do not evidence a determination by Seller that such
disclosure rises above any applicable materiality thresholds. Any matter
disclosed in one section of the Disclosure Schedules is only deemed to be
disclosed in such other sections of the Disclosure Schedules for which it is
readily apparent to a reader (on its face or by way of an appropriate cross
reference) that such item is required by this Agreement to be disclosed in such
other sections (by way of example, without limiting the generality of the
foregoing, disclosure of a breach of contract shall be disclosure of such breach
for all representations in which is readily apparent (on its face or by way of
an appropriate cross reference) that such breach is required to be disclosed by
this Agreement, including the representation relating to the undisclosed
liabilities, but disclosure of the existence of a contract shall not be
disclosure of the need for consent under such contract in connection with the
transaction provided for hereby in the absence of a statement of the need for
such consent, or of a breach of such contract in the absence of a disclosure of
such breach).

 

3.1 Representations and Warranties of the Seller. The Seller represents and
warrants to the Buyer as follows:

 

(a) Authorization. The Seller has the corporate power and authority to execute
and deliver this Agreement and each of the Ancillary Agreements, to perform
fully its obligations hereunder and thereunder, and to consummate the
transactions contemplated hereby and thereby. The execution and delivery by the
Seller of this Agreement, and the consummation of the transactions contemplated
hereby, have been, and on the Closing Date the execution and delivery by the
Seller of each of the Ancillary Agreements and the consummation of the
transactions contemplated thereby will have been, duly authorized by all
requisite corporate and stockholder action of the Seller. The Seller has duly
executed and delivered this Agreement and on the Closing Date the Seller will
have duly executed and delivered each of the Ancillary Agreements. This
Agreement is, and on the Closing Date each of the Ancillary Agreements will be,
legal, valid and binding obligations of the Seller, enforceable against it in
accordance with their respective terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation, fraudulent conveyance and
other Applicable Laws and principles of equity affecting creditors’ rights and
remedies generally (the “General Enforceability Exceptions”).

 

(b) Corporate Status. (i) The Seller is a corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation, with full corporate power and authority to carry on the Business
and to own or lease and to operate its properties as and in the places where the
Business is conducted and such properties are owned or leased and operated.

 

- 9 -



--------------------------------------------------------------------------------

(ii) The Seller is duly qualified or authorized to do business and is in good
standing in each of the jurisdictions specified in Schedule 3.1(b), which are
the only jurisdictions in which the operation of the Business or the character
of the properties owned, leased or operated by it in connection with the
Business makes such qualification or authorization necessary.

 

(iii) The Seller has delivered to the Buyer complete and correct copies of its
articles of incorporation and bylaws or other organizational documents, in each
case, as amended and in effect on the date hereof. The Seller is not in
violation of any of the provisions of its articles of incorporation or bylaws or
other organizational documents.

 

(c) No Conflicts. The execution, delivery and performance by the Seller of this
Agreement and each of the Ancillary Agreements, and the consummation of the
transactions contemplated hereby and thereby, do not and will not (i) violate or
conflict with the articles of incorporation or the bylaws or other
organizational documents of the Seller or any Applicable Law, (ii) violate,
conflict with or result in a breach or termination of, or otherwise give any
Person additional rights or compensation under, or the right to terminate or
accelerate, or constitute (with notice or lapse of time, or both) a default
under the terms of, any Assumed Contract or by which any of the Assets are bound
or (iii) result in the creation or imposition of any Lien with respect to, or
otherwise have an adverse effect upon, the Business or any of the Assets. Except
as specified in Schedule 3.1(c), no Consent is required to be obtained from any
Person or Governmental Authority or made by the Seller in connection with the
execution and delivery of this Agreement and the Ancillary Agreements or the
consummation of the transactions contemplated hereby or thereby.

 

(d) Financial Statements. (i) Schedule 3.1(d) sets forth true and complete
copies of (A) the unaudited balance sheets of the Business as of December 31,
2001, December 31, 2002, and December 31, 2003, and the related unaudited
statements of income for the fiscal years then ended, together with the notes
thereto, and the other financial information included therewith (collectively,
the “Financial Statements”), and (B) the unaudited balance sheet of the Business
as of September 30, 2004, and the related unaudited statement of income for the
nine-month period then ended (the “Interim Financial Statements”). The Financial
Statements were derived from the audited financial statements of the Seller.

 

(ii) The Financial Statements present fairly, in all material respects, the
financial position and results of operations of the Business at the dates and
for the time periods indicated and have been prepared and reviewed by the
management of the Business in accordance with GAAP, consistently applied
throughout the periods indicated. The Interim Financial Statements present
fairly, in all material respects, the financial position and results of
operations of the Business at the date and for the period indicated and have
been prepared and reviewed by the management of the Seller in accordance with
GAAP, consistent with the Financial Statements, except for the absence

 

- 10 -



--------------------------------------------------------------------------------

of footnote disclosure and any customary year-end adjustments. The Financial
Statements and the Interim Financial Statements were derived from the books and
records of the Seller.

 

(e) Absence of Undisclosed Liabilities. The Seller does not have any liabilities
related to the Business, the Assets or the Assumed Liabilities (whether accrued,
absolute, contingent, unliquidated or otherwise, whether due or to become due,
whether known or unknown, regardless of when asserted) arising out of
transactions or events entered into prior to the date of this Agreement, or any
action or inaction, or any state of facts existing, with respect to or based
upon transactions or events occurring prior to the date of this Agreement, in
each case relating to the Business, the Assets or the Assumed Liabilities except
(i) liabilities reflected in the Financial Statements or the Interim Financial
Statements, (ii) liabilities that have arisen after the date of the Interim
Financial Statements in the Ordinary Course of Business; or (iii) as otherwise
set forth on Schedule 3.1(e).

 

(f) Taxes. (i) The Seller has (or by the Closing will have) duly and timely
filed all Tax Returns relating to the Business required to be filed on or before
the Closing Date except those subject to a validly filed extension (“Covered
Returns”). All such Covered Returns are correct and complete in all material
respects. All Taxes owed by the Seller and relating to the Business, whether or
not shown on a Covered Return (“Covered Taxes”), have (or by the Closing Date
will have) been duly and timely paid or properly accrued on Seller’s most recent
Interim Financial Statement or the balance sheet. All Taxes required to be
withheld by or on behalf of the Seller in connection with amounts paid or owing
to any employee, independent contractor, creditor or other party with respect to
the Business (“Withholding Taxes”) have been withheld and either duly and timely
paid to the proper Governmental Authorities or set aside in accounts for such
purpose. There are no Liens on any of the Assets that arose in connection with
any failure (or alleged failure) to pay any Tax.

 

(ii) Except as set forth on Schedule 3.1(f)(ii), no agreement or other document
extending, or having the effect of extending, the period of assessment or
collection of any Covered Taxes or Withholding Taxes, and no power of attorney
with respect to any such Taxes, has been filed with the IRS or any other
Governmental Authority.

 

(iii) Except as set forth on Schedule 3.1(f)(iii), (i) there are no written, or
to the knowledge of the Seller other, claims regarding Covered Taxes or
Withholding Taxes asserted by any Governmental Authority to be due and (ii) no
issue has been raised in writing by any Governmental Authority within the past 3
years in the course of any audit with respect to Covered Taxes or Withholding
Taxes. Except as set forth on Schedule 3.1(f), no Covered Returns are currently
under audit by any Governmental Authority. Except as set forth on Schedule
3.1(f), neither the IRS nor any other Governmental Authority is now asserting
or, to the knowledge of the Seller, threatening to assert against the Seller any
deficiency or claim for additional Covered Taxes.

 

- 11 -



--------------------------------------------------------------------------------

(iv) Except as set forth on Schedule 3.1(f)(iv), there is no litigation or
administrative appeal pending or, to the knowledge of the Seller, threatened
against or relating to the Seller in connection with Covered Taxes.

 

(v) Seller is not a foreign person within the meaning of Section 1445 of the
Code.

 

(vi) Seller is not a party, and the Business is not subject, to any Tax
allocation or sharing agreement under which Buyer or the Assets could be subject
to Tax or other liability after the Closing.

 

(vii) None of the Assets is “tax exempt use property” within the meaning of
Section 168(h) of the Code. None of the Assets is required to be treated as
owned by any person or entity other than the Seller pursuant to the so-called
“safe harbor lease” provisions of the Internal Revenue Code of 1954. None of the
Assets directly or indirectly secures any debt the interest of which is exempt
from federal income tax under Section 103 of the Code.

 

(viii) None of the Assumed Liabilities is an obligation to make a payment that
will not be deductible under Section 280G of the Code.

 

(g) Absence of Changes. Except as set forth the relevant sub-section of Schedule
3.1(g), since December 31, 2003 (the “Balance Sheet Date”), the Seller has
conducted the Business only in the Ordinary Course of Business and has not, on
behalf of, in connection with or relating to, the Business or the Assets:

 

(i) suffered any Material Adverse Effect;

 

(ii) incurred any obligation or liability, absolute, accrued, contingent or
otherwise, whether due or to become due, except current liabilities for trade or
business obligations incurred in connection with the purchase of goods or
services in the Ordinary Course of Business or for capital expenditures
reflected in the Interim Financial Statements;

 

(iii) discharged or satisfied any Lien other than those then required to be
discharged or satisfied, or paid any obligation or liability, absolute, accrued,
contingent or otherwise, whether due or to become due, other than current
liabilities reflected on the balance sheet included in the Financial Statements
and trade payables incurred since the date thereof in the Ordinary Course of
Business;

 

(iv) mortgaged, pledged or subjected to a Lien, any property, business or
assets, tangible or intangible, held in connection with the Business;

 

(v) sold, Transferred, leased to others or otherwise disposed of any of the
Assets, except for inventory sold in the Ordinary Course of Business, or
canceled or materially compromised any debt or claim, or waived or released any
right of substantial value;

 

- 12 -



--------------------------------------------------------------------------------

(vi) received any notice of termination of any material Contract or suffered any
material damage, destruction or loss (whether or not covered by insurance);

 

(vii) Transferred or granted any rights under, or entered into any settlement
regarding the breach or infringement of, any Business Intellectual Property
Assets or modified any existing rights with respect thereto;

 

(viii) made any change in the rate of compensation, commission, bonus or other
direct or indirect remuneration payable, or paid or agreed or orally promised to
pay, conditionally or otherwise, any bonus, incentive, retention or other
compensation, retirement, welfare, fringe or severance benefit or vacation pay,
to or in respect of any employee, salesman, distributor or agent of the Seller
relating to the Business;

 

(ix) encountered any labor union organizing activity, had any actual or
threatened employee strikes, work stoppages, slowdowns or lockouts, or had any
material change in its relations with its employees, agents, customers or
suppliers;

 

(x) failed to maintain a quantity and quality of inventories and supplies of the
Business (including nitrogen gas and ethylene oxide) consistent with past
practice and usable in the Ordinary Course of Business, or made any purchase
commitment in excess of the normal, ordinary and usual requirements of its
business or at any price in excess of the then current market price or upon
terms and conditions more onerous than those usual and customary in the
industry, or made any change in its selling, pricing, advertising or personnel
practices inconsistent with its prior practice and prudent business practices
prevailing in the industry;

 

(xi) made any capital expenditures or capital additions or improvements in
excess of an aggregate of $50,000 other than the installation of chambers in the
San Diego Facility as set forth in Section 2.5;

 

(xii) instituted, settled or agreed to settle any litigation, action or
proceeding before any Governmental Authority relating to the Business or the
Assets;

 

(xiii) made any change prior to the date of this Agreement in its general
pricing practices or policies or any change in its credit or allowance practices
or policies;

 

(xiv) entered into any amendment, modification, termination (partial or
complete) or granted any waiver under or given any consent with respect to any
Contract that is required (or had it been in effect on the date of this
Agreement would have been required) to be disclosed in the Schedules to this
Agreement;

 

(xv) received written or, to the knowledge of the Seller, oral notice from any
customer or supplier that such customer or supplier has ceased, may cease or
will cease to do business with it; or

 

(xvi) taken any action or, to the knowledge of the Seller, omitted to take any
action that would result in the occurrence of any of the foregoing.

 

- 13 -



--------------------------------------------------------------------------------

(h) Litigation. Except as set forth on Schedule 3.1(h), there is no pending, and
there has not been in the three years prior to the date of this Agreement any,
action, claim, demand, suit, proceeding, arbitration, grievance, citation,
notice of violation, notice of potential liability, summons, subpoena, inquiry
or investigation of any nature, civil, criminal, regulatory or otherwise, in law
or in equity, and there are no, and there has not been in the three years prior
to the date of this Agreement any, Orders pending or, to the knowledge of the
Seller, threatened against or relating to the Seller in connection with the
Assets or the Business or against or relating to the transactions contemplated
by this Agreement. Except as set forth in Schedule 3.1(h), in the three years
prior to the date of this Agreement there have not been any citations, fines or
penalties asserted against the Seller with respect to the Business under any
Applicable Law.

 

(i) Compliance with Laws and Governmental Approvals. (i) Except as disclosed in
Schedule 3.1(i)(i), since three years prior to the date of this Agreement, the
Seller has complied in all material respects with all Applicable Laws applicable
to the Business or the Assets, and the Seller has not received any notice
alleging any conflict, violation, breach or default of any Applicable Law.

 

(ii) Schedule 3.1(i)(ii) sets forth all Governmental Approvals necessary for, or
otherwise material to, the conduct of the Business. Except as set forth in
Schedule 3.1(i)(ii), all such Governmental Approvals have been duly obtained or
submitted and are in full force and effect, and the Seller is in compliance, in
all material respects, with each of such Governmental Approvals held by it with
respect to the Assets and the Business.

 

(iii) To the knowledge of the Seller, there are no proposed laws, rules,
regulations, ordinances, orders, judgments, decrees, governmental takings,
condemnations or other proceedings pending against Seller which would be
applicable to the Business or its operations or properties that would reasonably
be expected to have a Material Adverse Effect.

 

(j) Operation of the Business. Except as set forth in Schedule 3.1(j), the
Seller has conducted the Business only through the Seller and not through any
other divisions or any direct or indirect Subsidiary or Affiliate of the Seller.

 

(k) Assets. Except as disclosed in Schedule 3.1(k), the Seller has directly, or
indirectly with respect to the Owned Real Property, good and marketable title
to, or in the case of leased property, has valid leasehold interests in, all the
Assets free and clear of any and all Liens other than Permitted Liens. The
Assets comprise all of the assets required for the continued conduct of the
Business by the Buyer as now being conducted. The Assets, taken as a whole,
constitute all the properties and assets relating to or used or held for use in
connection with the Business during the past twelve months (except cash disposed
of, accounts receivable collected, prepaid expenses realized, Contracts fully
performed, properties or assets replaced by substantially equivalent properties
or assets, in each case in the Ordinary Course of Business, and except for the
Excluded Assets). Except as disclosed in Schedule 3.1(k), the Assets are in all
material respects adequate for the purposes for which such assets are currently
used or are held for use, and are in reasonably good repair and operating
condition (subject to normal wear and tear) and, to

 

- 14 -



--------------------------------------------------------------------------------

the knowledge of the Seller, there are no facts or conditions affecting the
Assets which could, individually or in the aggregate, interfere in any material
respect with the use, occupancy or operation thereof as currently used, occupied
or operated, or their adequacy for such use.

 

(l) Contracts. (i) Schedule 3.1(1)(i) contains a complete and correct list of
all written Contracts, and oral Contracts of which the Seller has knowledge, of
the types described below (x) by which any of the Assets are bound or affected
or (y) to which the Seller is a party and by which it is bound in connection
with the Business or the Assets:

 

(A) Leases, licenses, permits, franchises, insurance policies, Governmental
Approvals and other Contracts concerning or relating to the Real Property;

 

(B) Employment, consulting, agency, collective bargaining or other similar
Contracts relating to or for the benefit of current, future or former employees,
officers, directors, sales representatives, distributors, dealers, agents,
independent contractors or consultants;

 

(C) Loan agreements, indentures, letters of credit, mortgages, security
agreements, pledge agreements, deeds of trust, bonds, notes, guarantees and
other Contracts relating to the borrowing of money or obtaining of or extension
of credit, to the extent they will be an Assumed Contract;

 

(D) Licenses, licensing arrangements and other Contracts providing in whole or
in part for the use of, or limiting the use of, any Intellectual Property other
than “shrink-wrap” or off the shelf software licenses;

 

(E) Brokerage or finder’s Contracts, to the extent they will be an Assumed
Contract;

 

(F) Joint venture, partnership and similar Contracts involving a sharing of
profits or expenses (including joint research and development and joint
marketing Contracts);

 

(G) Asset purchase agreements and other acquisition or divestiture Contracts,
including any Contracts relating to the sale, lease or disposal of any assets
(other than sales of inventory in the Ordinary Course of Business) or involving
continuing indemnity or other obligations;

 

(H) Orders and other Contracts for the purchase of materials, supplies, products
or services, each of which involves aggregate payments in excess of $50,000;

 

(I) Contracts in effect on the date of this Agreement for the provision of
services or products to customers of the Business, each of which involves
aggregate payments in excess of $250,000 per annum or $750,000 in the aggregate;

 

- 15 -



--------------------------------------------------------------------------------

(J) Contracts with respect to which the aggregate amount that could reasonably
be expected to be paid by the Seller thereunder in the future exceeds $50,000
per annum or $75,000 in the aggregate;

 

(K) Sales agency or marketing Contracts;

 

(L) Contracts with respect to the representation of the Business in foreign
countries;

 

(M) Contracts providing for the leasing of personal property used in, or held
for use in connection with, the Business which involve aggregate annual payments
in excess of $25,000;

 

(N) Contracts with any employee, director, officer, stockholder or Affiliate of
the Seller; and

 

(O) Any other Contracts that are material to the Business.

 

(ii) The Seller has delivered to the Buyer complete and correct copies of all
such written Contracts (other than Contracts with customers, of which Buyer has
received only the top 25 based on revenues (which 25 contracts represented at
least 75% of the total revenues of the Business for the eight month period ended
August 31, 2004)), together with all amendments thereto, and accurate
descriptions of all material terms of all such oral Contracts.

 

(iii) All Contracts are in full force and effect and enforceable against each
party thereto. There does not exist under any Contract any event of default or
event or condition that, after notice or lapse of time or both, would constitute
a violation, breach or event of default thereunder on the part of the Seller or,
to the knowledge of the Seller, any other party thereto except as set forth in
Schedule 3.1(1)(iii). Except as set forth in Schedule 3.1(1)(iii), no Consent of
any third party is required under any Contract as a result of or in connection
with, and the enforceability of any Contract will not be affected in any manner
by, the execution, delivery and performance of this Agreement or any of the
Ancillary Agreements or the consummation of the transactions contemplated hereby
or thereby.

 

(iv) Except as set forth in Schedule 3.1(1)(iv), the Seller is not restricted by
any Contract with any other Person from carrying on the Business anywhere in the
world. The Buyer, as a result of its purchase of the Business from the Seller
pursuant hereto and the assumption of the Assumed Liabilities, will not thereby
become restricted in carrying on any business anywhere in the world.

 

(m) Receivables. All of the Seller’s receivables (including accounts receivable,
loans receivable and advances) which have arisen in connection with the Business
and which are reflected in the Financial Statements, and all such receivables
which will have arisen since the Balance Sheet Date and are reflected on the
accounting records of the Seller (collectively, the “Accounts Receivable”)
represent or will represent valid obligations arising from sales actually made
or services actually performed in the

 

- 16 -



--------------------------------------------------------------------------------

Ordinary Course of Business. Unless paid prior to the Closing Date, the Accounts
Receivable are or will be as of the Closing current and collectible, except to
the extent of any reserve included in the calculation of Closing Working
Capital.

 

(n) Customers and Suppliers. (i) Schedule 3.1(n)(i) sets forth all customers
that accounted for 3% or more of the revenues of the Seller in connection with
the Business for each of the years ended December 31, 2002 and December 31, 2003
(“Material Customers”). Except as set forth on Schedule 3.1(n)(i), (i) all
Material Customers continue to be customers of the Business and, other than
fluctuations in the Ordinary Course of Business, none of the Material Customers
has reduced materially its business with the Business from the levels achieved
during the year ended December 31, 2003, and the Seller does not have any
knowledge that any such reduction will occur; (ii) no Material Customer has
terminated its relationship with the Seller or has threatened to do so; (iii)
the Seller is not involved in any claim, dispute or controversy with any
Material Customer relating to the Business; and (iv) the Seller is not involved
in any claim, dispute or controversy relating to the Business with any other
customers of the Business that, individually or in the aggregate, would
reasonably be anticipated to have a Material Adverse Effect.

 

(ii) Schedule 3.1(n)(ii) sets forth the 10 largest suppliers, based on the
dollar amount of purchases, of the Seller in connection with the Business for
each of the years ended December 31, 2002 and December 31, 2003 (“Material
Suppliers”). Except as set forth on Schedule 3.1(n)(ii), (i) all Material
Suppliers continue to be suppliers of the Business and, other than fluctuations
in the Ordinary Course of Business, none of the Material Suppliers has reduced
materially its business with the Business from the levels achieved during the
year ended December 31, 2003, and the Seller does not have any knowledge that
any such reduction will occur; (ii) no Material Supplier has terminated its
relationship with the Seller or has threatened to do so; (iii) the Seller is not
involved in any claim, dispute or controversy with any Material Supplier
relating to the Business; and (iv) the Seller is not involved in any claim,
dispute or controversy with any of its other suppliers relating to the Business
that, individually or in the aggregate, could reasonably be anticipated to have
a Material Adverse Effect. Except as set forth on Schedule 3.1(n)(ii), no
supplier to the Business represents a sole source of supply for goods and
services used in the conduct of the Business.

 

(o) Warranties. Each service performed or otherwise delivered or provided, as
the case may be, by the Seller in the operation of the Business, has been in
conformity with all applicable contractual commitments and all express and
implied warranties, and the Seller does not have any liability (and, to the
knowledge of the Seller, there is no basis for any action, suit, proceeding,
hearing, investigation, charge, complaint, claim or demand against the Seller)
for any damages in connection therewith, subject only to the reserve for
warranty claims set forth in the Financial Statements. No service provided by
the Seller in the operation of the Business is subject to any guaranty, warranty
or other indemnity beyond the terms and conditions of service contained in the
customer Contracts, and except as set forth on Schedule 3.1(o), the maximum
potential liability of the Seller under any guaranty, warranty or other
indemnity set forth in the Contracts with the 25 largest customers of the
Business (as such Contracts are referenced in Section 3.1(l)(ii)) is limited to
the cost of reprocessing the products (if required) and the manufacturing costs
of the customer’s product being processed.

 

- 17 -



--------------------------------------------------------------------------------

(p) Intellectual Property. (i) Schedule 3.1(p)(i) contains a complete and
correct list of all Business Intellectual Property Assets that are owned by the
Seller (the “Owned Business Intellectual Property”) and that constitute a
patent, trademark registration, copyright registration, domain name registration
or application for any of the foregoing. Except as set forth on Schedule
3.1(p)(i), the Seller owns solely all Owned Business Intellectual Property, free
from any Liens other than Permitted Liens. Except as set forth on Schedule
3.1(p)(i) or pursuant to a Contract set forth on Schedule 3.1(l)(i), Seller has
the right to use all Business Intellectual Property Assets free from any Liens
other than Permitted Liens and free from any requirement of any past, present or
future royalty payments, license fees, charges or other payments, or conditions
or restrictions whatsoever. The Business Intellectual Property Assets comprise
all of the Intellectual Property necessary for the Buyer to conduct and operate
the Business as now being conducted by the Seller.

 

(ii) Immediately after the Closing, the Buyer will own all of the Owned Business
Intellectual Property (except for the Licensed IP) and, except as set forth on
Schedule 3.1(p)(ii), will have a right to use all other Business Intellectual
Property Assets, free from any Liens other than Permitted Liens and on the same
terms and conditions as in effect prior to the Closing.

 

(iii) The conduct of the Business does not infringe or otherwise conflict with
any rights of any Person in respect of any Intellectual Property. Except
pursuant to a Contract set forth on Schedule 3.1(l)(i), to the knowledge of the
Seller, none of the Owned Business Intellectual Property is being infringed or
otherwise used or available for use, by any Person other than the Seller.

 

(iv) To Seller’s knowledge no claim or demand of any Person has been made and
there is not any proceeding that is pending, or to the knowledge of the Seller,
threatened, and, to the knowledge of the Seller, there is not a reasonable basis
therefor, which (i) challenges the rights of the Seller in respect of any
Business Intellectual Property Assets or (ii) asserts that the Seller is
infringing or otherwise in conflict with, or is, except as set forth in Schedule
3.1(p)(iv) or pursuant to Contract set forth on Schedule 3.1(l)(i), required to
pay any royalty, license fee, charge or other amount with regard to, any
Business Intellectual Property Assets. None of the Owned Business Intellectual
Property and, to the knowledge of Seller, other Business Intellectual Property
Assets is subject to any Order or administrative agency, or has been the subject
of any litigation within the last five years, whether or not resolved in favor
of the Seller.

 

(v) The Owned Business Intellectual Property identified on Schedule 3.1(p)(i)
has been duly registered with, filed in or issued by, as the case may be, the
United States Patent and Trademark Office or any other applicable filing
offices, and the Seller has paid all fees and taken such other actions to ensure
that such registrations, filings and issuances remain in full force and effect.

 

- 18 -



--------------------------------------------------------------------------------

(q) Insurance. Schedule 3.1(q) contains a complete and correct list and summary
description of all insurance policies maintained by the Seller for the benefit
of or in connection with the Assets or the Business, including any
occurrence-based liability policies in effect at any time during the Seller’s
operation of the Business. The Seller has made available to the Buyer complete
and correct copies of all such policies together with all riders and amendments
thereto. Such policies are in full force and effect, and all premiums due
thereon have been paid. The Seller has complied in all material respects with
the terms and provisions of such policies. The insurance coverage provided by
such policies is adequate and customary for the Business as conducted by the
Seller. Schedule 3.1(q) sets out all claims made by the Seller under any policy
of insurance during the past two years with respect to the Business.

 

(r) Real Property. (i) Schedule 3.1(r)(i) contains a complete and correct list
of all Owned Real Property setting forth the address and owner of each parcel of
Owned Real Property. The Seller or its Affiliates have good and marketable fee
simple title to the Owned Real Property free and clear of all Liens other than
Permitted Liens. There are no outstanding options or rights of first refusal to
purchase the Owned Real Property, or any portion thereof or interest therein.

 

(ii) Schedule 3.1(r)(ii) contains a complete and correct list of all Leases
setting forth the address, landlord and tenant for each Lease. The Real Property
is not subject to any Other Lease. The Seller has delivered to the Buyer correct
and complete copies of the Leases. Each Lease is legal, valid, binding,
enforceable, and in full force and effect, subject to the General Enforceability
Exceptions. Neither the Seller nor, to the knowledge of the Seller, any other
party, is in material default, violation or breach in any respect under any
Lease, and no event has occurred and is continuing that constitutes or, with
notice or the passage of time or both, would constitute a default, violation or
breach by Seller, or to the Seller’s knowledge, by any landlord, in any respect
under any Lease. Each Lease grants the tenant under the Lease the right to use
and occupy the demised premises thereunder. The Seller has good and marketable
title to the leasehold estate under each Lease free and clear of all Liens other
than Permitted Liens. The Seller enjoys peaceful and undisturbed possession
under its respective Leases for the Leased Real Property.

 

(iii) Except for the Excluded Assets, the Real Property constitutes all the fee
and leasehold interests in real property held for use in connection with,
necessary for the conduct of the Business.

 

(iv) To Seller’s knowledge, there are no eminent domain or other similar
proceedings pending or, to the knowledge of the Seller, threatened affecting any
portion of the Real Property, and Seller has received no written notice of any
pending or threatened eminent domain or similar proceedings. There is no writ,
injunction, decree, order or judgment outstanding, nor any action, claim, suit
or proceeding, pending or, to the knowledge of the Seller, threatened, relating
to the ownership, lease, use, occupancy or operation of any Real Property.

 

(v) Except as set forth on Schedule 3.1(r)(v), the use and operation of the Real
Property in the conduct of the Business does not violate in any material respect

 

- 19 -



--------------------------------------------------------------------------------

any instrument of record or agreement with Seller affecting the Real Property.
Except as set forth on Schedule 3.1(r)(v), to the knowledge of Seller, there is
no violation of any covenant, condition, restriction, easement or order of any
Governmental Authority having jurisdiction over such property or of any other
Person entitled to enforce the same affecting the Real Property or the use or
occupancy thereof. No material damage or destruction has occurred with respect
to any of the Real Property since three years prior to the date of this
Agreement.

 

(vi) Except as set forth on Schedule 3.1(r)(vi), the Real Property is in full
compliance with all applicable building, zoning, subdivision and other land use
and similar Applicable Laws (subject to any applicable variance or special use
permit) affecting the Real Property (collectively, the “Real Property Laws”),
and the Seller has not received any notice of violation or claimed violation of
any Real Property Law. There is no pending or, to the knowledge of the Seller,
anticipated, change in any Real Property Law that would reasonably be expected
to have or result in a Material Adverse Effect upon the ownership, use,
occupancy or operation of the Real Property. Except as set forth on Schedule
3.1(r)(vi), no current use by the Seller of the Real Property is dependent on a
nonconforming use or other Governmental Approval the absence of which would
materially limit the use of such properties or assets held for use in connection
with, necessary for the conduct of, or otherwise material to, the Business.

 

(vii) Except as set forth on Schedule 3.1(r)(vii), each parcel included in the
Real Property is assessed for real property tax purposes as a wholly independent
tax lot, separate from adjoining land or improvements not constituting a party
of that parcel.

 

(viii) The structures, improvements and fixtures at or upon the Real Property,
including roofs and structural elements thereof and the electrical, plumbing,
heating, ventilation, air conditioning, have to date been reasonably maintained
and are in reasonable operating condition (normal wear and tear excepted) for
their intended use subject to the provision of usual and customary maintenance
and repair performed in the ordinary course with respect to similar properties
of like age and construction, including normal wear and tear. All structures
located on the Real Property are supplied with utilities and other services
necessary for the operation of such structures as presently operated.

 

(s) Environmental Matters. (i) Except as set forth on Schedule 3.1(s)(i) and as
provided in Section 4.6, all Environmental Permits will be Transferred to the
Buyer on the Closing Date subject to the receipt of the necessary approvals. The
Seller has not been notified by any relevant Governmental Authority that any
Environmental Permit will be modified, suspended, canceled or revoked, or cannot
be renewed in the Ordinary Course of Business.

 

(ii) Except as set forth in Schedule 3.1(s)(ii), (A) the Seller has complied and
is in compliance in all material respects with all Environmental Permits and all
applicable Environmental Laws pertaining to the Real Property (and the use,
ownership or transferability thereof) and the Business and (B) no Person has
alleged any violation by the Seller of any Environmental Permits or any
applicable Environmental Law relating to the conduct of the Business or the use,
ownership or transferability of the Real Property.

 

- 20 -



--------------------------------------------------------------------------------

(iii) Except as set forth in Schedule 3.1(s)(iii), the Seller has not caused or
taken any action that has resulted or may result in, or has been or is subject
to, any liability or obligation relating to (i) the environmental conditions on,
under, or about any Real Property, the Assets or other properties or assets
owned, leased or used by the Seller held for use in connection with, necessary
for the conduct of, or otherwise material to, the Business, or (ii) the past or
present use, management, handling, transport, treatment, generation, storage,
disposal, arrangement for disposal or Release of any Hazardous Substances at any
location.

 

(iv) Except as set forth in Schedule 3.1(s)(iv):

 

(A) None of current or past operations conducted by the Seller, or any
by-product thereof, and none of the currently or, to the knowledge of the
Seller, formerly owned or operated property or assets of the Seller used in the
Business, including the Assets and the Real Property, is or has been related to
or subject to any investigation or evaluation by any Governmental Authority, as
to whether any Remedial Action is needed to respond to a Release or threatened
Release of any Hazardous Substances, nor, to the knowledge of the Seller, are
there any conditions with respect to such property or assets which could give
rise to such an investigation or evaluation in the future.

 

(B) The Seller is not subject to any outstanding order, judgment, injunction,
decree or writ from, or contractual or other obligation to or with, any
Governmental Authority or other Person in respect of which the Buyer may be
required to incur any Environmental Liabilities and Costs.

 

(C) None of the Real Property is, and neither the Seller nor any of its
Affiliates has transported or arranged for transportation (directly or
indirectly) of any Hazardous Substances relating to the Assets, the Real
Property or the operation of the Business to any location that is, listed or, to
the knowledge of the Seller, proposed for listing, under CERCLA, or on any
similar state list, or the subject of federal, state or local enforcement
actions or investigations or Remedial Action regardless of whether such location
was listed or proposed for listing at the time of transportation.

 

(D) No work, repair, construction or capital expenditure is required or planned
in respect of the Assets or the Business pursuant to or to comply with any
Environmental Law, nor has the Seller or its Affiliates received any notice of
any such requirement, except for such work, repair, construction or capital
expenditure which is not material to the Business and is in the Ordinary Course
of Business.

 

(E) There are no underground tanks and related pipes, pumps and other facilities
regardless of their use or purpose whether active or abandoned at the Real
Property.

 

- 21 -



--------------------------------------------------------------------------------

(F) To the knowledge of the Seller, there is no asbestos nor any
asbestos-containing materials used in, applied to or in any way incorporated in
any building, structure or other form of improvement on the Real Property. The
Business does not sell and has not sold any product containing asbestos or that
utilizes or incorporates asbestos-containing materials in any way.

 

(v) The Seller has disclosed and made available to the Buyer all information,
including all studies, analyses and test results, in the possession, custody or
control of the Seller and its Affiliates relating to (A) the environmental
conditions on, under or about the Real Property, (B) Hazardous Substances used,
managed, handled, transported, treated, generated, stored or Released by the
Seller or any other Person at any time on any Real Property, or otherwise in
connection with the use or operation of the properties or assets used in or held
for use in connection with the Business, (C) noncompliance with Environmental
Laws in connection with the Business or the Real Property, and (D) liability or
potential liability under Environmental Law in connection with wastes generated
by the operation of the Business coming to be located at any location.

 

(t) Employees, Labor Matters, etc. Except as set forth in Schedule 3.1(t), the
Seller is not a party to or bound by any collective bargaining agreement and
there are no labor unions or other organizations representing, purporting to
represent or attempting to represent any employees employed in the operation of
the Business. Since three years prior to the date of this Agreement there has
not occurred or, to the knowledge of the Seller, been threatened any material
strike, slowdown, picketing, work stoppage, concerted refusal to work overtime
or other similar labor activity with respect to any employees employed in the
operation of the Business. Except as set forth on Schedule 3.1(t), there are no
labor disputes currently subject to any grievance procedure, arbitration or
litigation and there is no representation petition pending or, to the knowledge
of the Seller, threatened with respect to any employee employed in the operation
of the Business. The Seller has complied, in all material respects, with all
provisions of Applicable Laws pertaining to the employment of employees,
including all such Applicable Laws relating to labor relations, equal
employment, fair employment practices, entitlements, prohibited discrimination
or other similar employment practices or acts.

 

(u) Employee Benefit Plans and Related Matters. (i) Schedule 3.1(u) sets forth a
complete list of (i) all “employee benefit plans,” as defined in Section 3(3) of
ERISA, (ii) all other severance pay, salary continuation, bonus, incentive,
stock option, retirement, pension, profit sharing or deferred compensation
plans, Contracts, programs, funds, or arrangements of any kind, and (iii) all
other employee benefit plans, Contracts, programs, funds, or arrangements
(whether written or oral, qualified or nonqualified, funded or unfunded, foreign
or domestic, currently effective or terminated) and any trust, escrow, or
similar agreement related thereto, whether or not funded, that are maintained or
contributed to by the Seller or any Affiliate of the Seller in respect of any
present or former employees, consultants, or independent contractors of the
Seller who are employed in the Business (all of the above being hereinafter
individually or collectively referred to as “Plan” or “Plans,” respectively).
The Seller has no liability with respect to any plan, arrangement or practice of
the type described in the preceding sentence other than the Plans.

 

- 22 -



--------------------------------------------------------------------------------

(ii) Copies of the following materials have been delivered or made available to
Buyer: (i) all current and prior plan documents for each Plan or, in the case of
an unwritten Plan, a written description thereof, (ii) all determination letters
from the IRS with respect to any of the Plans, (iii) all current and prior
summary plan descriptions, summaries of material modifications, annual reports,
and summary annual reports, (iv) all current and prior trust agreements,
insurance Contracts, and other documents relating to the funding or payment of
benefits under any Plan, and (v) any other documents, forms or other instruments
relating to any Plan reasonably requested by Buyer.

 

(iii) Each Plan has been maintained, operated, and administered in material
compliance with its terms and any related documents or agreements and in
material compliance with all Applicable Laws.

 

(iv) Each Plan intended to be qualified under Section 401(a) of the Code is so
qualified and has heretofore been determined by the IRS to be so qualified or is
entitled to rely upon an opinion letter issued to a prototype sponsor as to the
qualified status of such Plan, and each trust created thereunder has heretofore
been determined by the IRS to be exempt from tax under the provisions of Section
501(a) of the Code, and, to the knowledge of Seller, there are no circumstances
that would reasonably be expected to adversely affect the qualified status of
such Plan.

 

(v) The Seller does not currently have and at no time in the past has had an
obligation to contribute to a “defined benefit plan” as defined in Section 3(35)
of ERISA, a pension plan subject to the funding standards of Section 302 of
ERISA or Section 412 of the Code, a “multiemployer plan” as defined in Section
3(37) of ERISA or Section 414(f) of the Code or a “multiple employer plan”
within the meaning of Section 210(a) of ERISA or Section 413(c) of the Code.

 

(vi) With respect to each group health plan benefiting any current or former
employee of the Seller or any trade or business (whether or not incorporated)
(i) under common control within the meaning of Section 4001(b)(1) of ERISA with
the Seller or (ii) that together with the Seller is treated as a single employer
under Section 414(t) of the Code (the “Controlled Group”) that is subject to
Section 4980B of the Code, the Seller and each member of the Controlled Group
has complied with the continuation coverage requirements of Section 4980B of the
Code and Part 6 of Subtitle B of Title I of ERISA.

 

(v) No Guarantees. Except as set forth on Schedule 3.1(v), none of the
obligations or liabilities of the Business or of the Seller incurred in
connection with the operation of the Business is guaranteed by or subject to a
similar contingent obligation of any other Person. Except as set forth on
Schedule 3.1(v), there are no outstanding letters of credit, surety bonds or
similar instruments of the Seller or any of its Affiliates in connection with
the Business or the Assets.

 

- 23 -



--------------------------------------------------------------------------------

(w) Related Party Transactions. Except as set forth on Schedule 3.1(w), no
Affiliate of the Seller (i) has or during the last two years has had any direct
or indirect interest (A) in, or is or during the last two years was, a director,
officer or employee of, any Person that is a client, customer, supplier, lessor,
lessee, debtor, creditor or competitor of the Seller or the Business or (B) in
any material property, asset or right that is owned or used by the Seller or the
Business or (ii) is, or during the last two years has been, a party to any
agreement or transaction with the Seller or the Business.

 

(x) Brokers, Finders, etc. Except as set forth on Schedule 3.1(x), all
negotiations relating to this Agreement, the Ancillary Agreements, and the
transactions contemplated hereby and thereby, have been carried on without the
participation of any Person acting on behalf of the Seller or its Affiliates in
such manner as to give rise to any valid claim against the Buyer for any
brokerage or finder’s commission, fee or similar compensation, or for any bonus
payable to any officer, director, employee, agent or sales representative of or
consultant to the Seller or its Affiliates upon consummation of the transactions
contemplated hereby or thereby.

 

3.2 Representations and Warranties of the Buyer. The Buyer represents and
warrants to the Seller as follows:

 

(a) Corporate Status; Authorization. The Buyer is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation and has, or prior to the Closing Date will have, full corporate
power and authority to execute and deliver this Agreement and the Ancillary
Agreements, to perform its obligations hereunder and thereunder and to
consummate the transactions contemplated hereby and thereby. The execution and
delivery by the Buyer of this Agreement and the consummation of the transactions
contemplated hereby, have been, and on the Closing Date the execution and
delivery by the Buyer of each of the Ancillary Agreements and the consummation
of the transactions contemplated thereby will have been, duly authorized by all
requisite corporate action of the Buyer. The Buyer has duly executed and
delivered this Agreement and on the Closing Date will have duly executed and
delivered the Ancillary Agreements. This Agreement is, and on the Closing Date
each of the Ancillary Agreements will be, valid and legally binding obligations
of the Buyer, enforceable against the Buyer in accordance with their respective
terms subject to the General Enforceability Exceptions.

 

(b) No Conflicts. The execution, delivery and performance by the Buyer of this
Agreement and each of the Ancillary Agreements, and the consummation of the
transactions contemplated hereby and thereby, do not and will not (i) violate or
conflict with the articles of incorporation or the code of regulations or other
organizational documents of the Buyer or any Applicable Law, or (ii) violate,
conflict with or result in a breach or termination of, or otherwise give any
Person additional rights or compensation under, or the right to terminate or
accelerate, or constitute (with notice or lapse of time or both) a default under
the terms of any note, deed, mortgage, other Contract or other instrument or
oral understanding to which the Buyer is a party that, in the case of either (i)
or (ii), has a material adverse effect on the ability of the Buyer to consummate
the transactions contemplated by this Agreement and the Ancillary Agreements.
Except as specified in Schedule 3.2(b), no Consent is required to be obtained or
made by the Buyer in connection with the execution and delivery of this
Agreement or the Ancillary Agreements or the consummation of the transactions
contemplated hereby or thereby.

 

- 24 -



--------------------------------------------------------------------------------

(c) Litigation. There is no action, claim, suit or proceeding pending, or to the
Buyer’s knowledge, threatened, by or against or affecting the Buyer in
connection with or relating to the transactions contemplated by this Agreement.

 

(d) Brokers, Finders, etc. All negotiations relating to this Agreement, the
Ancillary Agreements, and the transactions contemplated hereby and thereby, have
been carried on without the participation of any Person acting on behalf of the
Buyer in such manner as to give rise to any valid claim against the Seller for
any brokerage or finder’s commission, fee or similar compensation.

 

(e) Financial Ability to Close. At Closing, Buyer will have the financial
ability to perform its obligations under this Agreement and the Ancillary
Agreements. The obligation of Buyer to consummate the transactions contemplated
hereby is not subject to any financing contingency. Buyer is, and immediately
following the Closing will be, Solvent.

 

ARTICLE IV

COVENANTS

 

4.1 Covenants of the Seller.

 

(a) Conduct of Business. From the date hereof to the Closing Date, except as
expressly permitted or required by this Agreement or as otherwise expressly
consented to by the Buyer in writing (including by electronic mail), the Seller
will:

 

(i) carry on the Business in, and only in, the Ordinary Course of Business, and
use all reasonable efforts to preserve intact its present business organization,
maintain its properties in good operating condition and repair (normal wear and
tear excepted), keep available the services of its present officers and
significant employees and preserve its relationship with customers, suppliers
and others having business dealings with it, to use its commercially reasonable
best efforts to maintain its goodwill and going business in all material
respects in the same condition as on the date of this Agreement and on the
Closing Date;

 

(ii) pay accounts payable and other obligations of the Business in the Ordinary
Course of Business unless disputed in good faith;

 

(iii) perform in all material respects all of its obligations under all
Contracts and other agreements and instruments relating to or affecting the
Business or the Assets, and comply in all material respects with all Applicable
Laws applicable to the Assets or the Business;

 

(iv) not enter into or assume any Contract relating to the Business involving an
amount in excess of $50,000, or enter into or permit any material amendment,
supplement, waiver or other modification in respect thereof, except for
Contracts with customers entered into in the Ordinary Course of Business;

 

- 25 -



--------------------------------------------------------------------------------

(v) make all maintenance capital expenditures for the upkeep and maintenance of
the Assets in the Ordinary Course of Business, including capital expenditures
and repair and replacement expenditures consistent in all material respects with
those set forth on Schedule 4.1(a)(v); and

 

(vi) not take any action, or omit to take any action, which action or omission
would reasonably be expected to result in (A) any representation or warranty of
the Seller set forth in this Agreement ceasing to be true and correct in all
material respects, or (B) any condition to the Closing set forth in Article V
not being satisfied.

 

(b) Confidentiality. The Seller will keep confidential and cause its Affiliates
to keep confidential all non-public information relating to the Business, except
for disclosures required by Applicable Law or administrative process (including
disclosures required in Tax Returns or in other required filings with
Governmental Authorities), provided that the Seller shall provide the Buyer with
reasonable notice of any required disclosure, to the extent practicable, and
except for information that becomes public other than as a result of a breach of
this Section 4.1(b).

 

(c) Access and Information. (i) So long as this Agreement remains in effect, the
Seller will (and will cause each of its Affiliates and its and its Affiliates’
respective accountants, counsel, consultants, employees and agents) after
reasonable prior notice give the Buyer and its accountants, counsel,
consultants, employees and agents, full access during normal business hours to,
and furnish them with all documents, records, work papers and information with
respect to, all of such Person’s properties, assets, books, Contracts, reports
and records relating to the Division or the Business, as the Buyer shall from
time to time reasonably request. In addition, the Seller will permit the Buyer,
and its accountants, counsel, consultants, employees and agents, reasonable
access to such personnel of the Seller during normal business hours after
reasonable prior notice as may be necessary or useful to the Buyer in its review
of the properties, assets and business affairs of the Division and the Business
and the above-mentioned documents, records and information. The Seller will keep
the Buyer generally informed as to any material developments pertaining to the
Business. Notwithstanding anything in this Section 4.1(c) to the contrary,
Seller will not be required to share any competitively sensitive information
with Buyer pursuant to this Section 4.1(c).

 

(ii) The Seller will retain all books and records relating to the Division in
accordance with the Seller’s record retention policies as presently in effect.
During the five-year period beginning on the Closing Date, the Seller shall not
dispose of or permit the disposal of any such books and records not required to
be retained under such policies without first giving 60 days’ prior written
notice to the Buyer offering to surrender the same to the Buyer at the Buyer’s
expense.

 

(d) Public Announcements. Except as required by Applicable Law, the Seller shall
not, and it shall not permit any Affiliate to, make any initial public
announcement in respect of this Agreement or the transactions contemplated
hereby without the prior written consent of the Buyer.

 

- 26 -



--------------------------------------------------------------------------------

(e) Further Actions. Except as otherwise provided in Section 4.3:

 

(i) The Seller agrees to use all reasonable good faith efforts to take all
actions and to do all things necessary, proper or advisable to consummate the
transactions contemplated hereby by the Closing Date, including causing the
release of any and all Liens (other than Permitted Liens) on or affecting the
Assets.

 

(ii) The Seller shall not, and shall not authorize or permit any of its
respective officers, directors, employees, agents or representatives to,
propose, announce or enter into any transaction that could reasonably be
expected to materially adversely affect the Seller’s ability to consummate the
transactions contemplated hereby and to fulfill the conditions thereto.

 

(iii) The Seller will, as promptly as practicable, file or supply, or cause to
be filed or supplied, all applications, notifications and information required
to be filed or supplied by it pursuant to Applicable Law in connection with this
Agreement, the Ancillary Agreements, the sale and Transfer of the Assets
pursuant to this Agreement and the consummation of the other transactions
contemplated thereby.

 

(iv) The Seller, as promptly as practicable, will use all commercially
reasonable efforts to obtain, or cause to be obtained, all Consents (including
all Governmental Approvals and any Consents required under any Contract)
necessary to be obtained by it in order to consummate the sale and Transfer of
the Assets pursuant to this Agreement and the consummation of the other
transactions contemplated hereby.

 

(v) The Seller will, and will cause its Affiliates to, coordinate and reasonably
cooperate with the Buyer in exchanging such information and supplying such
assistance as may be reasonably requested by the Buyer in connection with the
filings and other actions contemplated by Section 4.2(b).

 

(vi) At all times prior to the Closing, the Seller shall promptly notify the
Buyer in writing of any fact, condition, event or occurrence that will or may
result in the failure of any of the conditions contained in Sections 5.1 and 5.2
to be satisfied, promptly upon the Seller becoming aware of the same.

 

(vii) The Seller shall, as reasonably requested by the Buyer, deliver to the
Buyer’s title insurance company any customary affidavits reasonably required by
such title insurance company in connection with any title insurance relating to
the Owned Real Property proposed to be purchased by Buyer. The Buyer shall be
responsible for any and all costs relating to any such purchase of title
insurance.

 

(viii) The Seller shall be responsible for compliance with all applicable
requirements of the New Jersey Industrial Site Recovery Act triggered by the
transfer of ownership of the South Plainfield New Jersey Facility at Closing.

 

- 27 -



--------------------------------------------------------------------------------

(f) Further Assurances. Following the Closing, the Seller shall, and shall cause
each of its Affiliates to, from time to time, execute and deliver such
additional instruments, documents, conveyances or assurances and take such other
actions as shall be reasonably necessary, or otherwise reasonably requested by
the Buyer, to confirm and assure the rights and obligations provided for in this
Agreement and in the Ancillary Agreements, to render effective the consummation
of the transactions contemplated hereby and thereby, and to comply with all
Applicable Law.

 

(g) Liability for Transfer Taxes. The Seller shall be responsible for the timely
payment of, and shall indemnify and hold harmless the Buyer against, all sales
(including bulk sales, if applicable), use, value added, documentary, stamp,
gross receipts, registration, transfer, conveyance, excise, license and other
similar Taxes, levies, charges and fees, including all interest and penalties
thereon and additions thereto, whether disputed or not (“Transfer Taxes”),
arising out of or in connection with or attributable to the transactions
effected pursuant to this Agreement and the Ancillary Agreements. The party
required by Applicable Law to file all necessary Tax Returns relating to such
Transfer Taxes shall prepare and file such Tax Returns and Buyer and Seller
shall each, and shall each cause their Affiliates to, cooperate in the timely
preparation and filing of, and join in the execution of, any such Tax Returns.

 

(h) Certificates of Tax Authorities. On or before the Closing Date, the Seller
shall provide to the Buyer copies of certificates from the appropriate taxing
authority stating that no Taxes are due to any state or other taxing authority
for which the Buyer would reasonably be expected to have liability to withhold
or pay Taxes with respect to the Transfer of the Assets or the Business.

 

(i) Use of Intellectual Property. Except for the Licensed IP, from and after the
Closing, none of the Seller or any of its Affiliates shall have any rights or
interest in and to the Business Intellectual Property Assets, and none of the
Seller or any of its Affiliates will contest the exclusive ownership or validity
of any rights of the Buyer in or to the Business Intellectual Property Assets.
From and after the Closing, neither the Seller nor any of its Affiliates shall
use any of the Business Intellectual Property Assets (other than the Licensed
IP, subject to the terms of the License Agreement) for any purpose.

 

(j) Insurance and Insurance Proceeds. The Seller shall keep, or cause to be
kept, all insurance policies of the Seller relating to the Business, or
equivalent replacements therefor, in full force and effect through the Closing
Date. To the extent that the Seller has in force any policies of property and
casualty or similar insurance insuring any of the Assets, any proceeds of
insurance payable (in excess of any deductible, retention or self-insurance
amount) in respect of any event that occurs from and after the date of this
Agreement and on or before the Closing Date, to the extent that the proceeds
pertain to properties or assets that would have constituted Assets had they been
in existence on the Closing Date, shall be received by the Seller in trust for
the Buyer and, to the extent the Assets to which the proceeds pertain have not
been replaced, repaired or restored, shall be paid over to the Buyer at the
Closing or at any such later time at which the Seller receives such proceeds. If
no proceeds have been received before the Closing, the Seller shall assign its
claims thereto to the Buyer at the Closing.

 

- 28 -



--------------------------------------------------------------------------------

(k) Notice of Certain Events. After the execution of this Agreement but prior to
the Closing, the Seller shall, and shall cause its representatives to, promptly
notify the Buyer in writing in reasonable detail of:

 

(i) any written notice or other written communication from any Person alleging
that the Consent of such Person is or may be required in connection with the
transactions contemplated by this Agreement; or

 

(ii) the damage or destruction by fire or other casualty of any material asset
of the Business or any material part thereof or in the event that any material
asset of the Business or material part thereof becomes the subject of any
proceeding or, to the knowledge of the Seller, threatened proceeding for the
taking thereof or any part thereof or of any right relating thereto by
condemnation, eminent domain or other similar governmental action.

 

(l) Monthly Financial Reports. As promptly as practicable and in any event no
later than fifteen (15) calendar days after the end of each calendar month
ending after the date hereof and before the Closing Date, the Seller will
deliver to the Buyer copies of monthly profit and loss statements with respect
to the Business and a balance sheet and statement of cash flows for the
Business.

 

(m) Competitive Activity; Confidentiality; Non-Solicitation. On the Closing
Date, the Buyer, the Seller and the Principal Stockholders shall enter into the
Non-Competition Agreement in the form attached as Exhibit B (the
“Non-Competition Agreement”).

 

(n) No-Shop. From and after the date of this Agreement and continuing until the
Closing or the earlier termination of this Agreement pursuant to Section 7.1,
each of the Seller and the Principal Stockholders hereby covenants and agrees
that it, he or she will not, and will not authorize or permit any officer,
director, manager, employee or agent of the Seller to, or authorize or permit
any investment banker, attorney, accountant or other representative or agent
retained by the Seller or any Principal Stockholder to, directly or indirectly,
without the written consent of the Buyer (i) solicit, negotiate, or enter into
material discussions regarding, any possible Business Combination, with any
party other than the Buyer or (ii) following receipt of an unsolicited proposal
for a Business Combination, approve, endorse or recommend such proposal. From
and after the date hereof, and continuing to the Closing or earlier termination
of this Agreement pursuant to Section 7.1, each of the Principal Stockholders
covenants and agrees that it will vote for, approve and otherwise support the
consummation of the transaction contemplated by this Agreement, and will not
vote, for approve or otherwise support any Business Combination with any party
other than the Buyer.

 

(o) Accounts Receivable. After the Closing, the Seller shall promptly remit to
the Buyer all amounts received by the Seller in respect of accounts receivable
that constitute Assets.

 

- 29 -



--------------------------------------------------------------------------------

4.2 Covenants of the Buyer.

 

(a) Public Announcements. Prior to the Closing, except as required by Applicable
Law, the Buyer shall not, and shall not permit any Affiliate to, make any public
announcement in respect of this Agreement or the transactions contemplated
hereby without the prior written consent of the Seller.

 

(b) Confidentiality. The Buyer will keep confidential and will cause its
Affiliates to keep confidential all non-public information relating to the
ongoing business of Seller, except for disclosures required by Applicable Law or
administrative process (including disclosures required in Tax Returns or in
other required filings with Governmental Authorities), provided that the
disclosing party shall provide the non-disclosing party with reasonable notice
of any required disclosure, to the extent practicable, and except for
information that becomes public other than as a result of a breach of this
Section 4.2(b). In addition to the foregoing, in between the execution of this
Agreement and the Closing Date, the Buyer will keep confidential and will cause
its Affiliates to keep confidential all non-public information relating to the
ongoing business of Seller that is disclosed by Seller regarding its customers,
suppliers and the Business set forth in the Disclosure Schedules and make such
information available only to those individuals who have a need to know that are
set forth on Schedule 4.2(b), except for disclosures required by Applicable Law
or administrative process (including disclosures required in Tax Returns or in
other required filings with Governmental Authorities), provided that the Buyer
shall provide the Seller with reasonable notice of any required disclosure, to
the extent practicable, and except for information that becomes public other
than as a result of a breach of this Section 4.2(b). If this Agreement is
terminated for any reason, Buyer shall cause all information referenced in the
immediately preceding sentence to be returned to Seller within 10 Business Days
of such termination along with a certification of an authorized officer of the
Buyer as to compliance with this covenant.

 

(c) Further Actions. Except as otherwise provided in Section 4.3,

 

(i) The Buyer agrees to use all reasonable good faith efforts to take all
actions and to do all things necessary, proper or advisable to consummate the
transactions contemplated hereby by the Closing Date.

 

(ii) The Buyer shall not, and shall not authorize or permit any of its
respective officers, directors, employees, agents or representatives to,
announce or enter into any transaction to acquire or combine with, by merger or
by purchase of stock, assets or otherwise, a provider of contract ethylene oxide
sterilization services for the sterilization of medical products, devices,
supplies, and equipment, which transaction could reasonably be expected to
adversely affect the likelihood that the material Governmental Approvals
required to consummate the transactions contemplated hereby will be received or
delayed.

 

(iii) The Buyer will, as promptly as practicable, file or supply, or cause to be
filed or supplied, all applications, notifications and information required to
be filed or supplied by the Buyer pursuant to Applicable Law in connection with
this Agreement, the Ancillary Agreements, the Buyer’s acquisition of the Assets
pursuant to this Agreement and the consummation of the other transactions
contemplated hereby and thereby.

 

- 30 -



--------------------------------------------------------------------------------

(iv) The Buyer will coordinate and cooperate with the Seller in exchanging such
information and supplying such reasonable assistance as may be reasonably
requested by the Seller in connection with the filings and other actions
contemplated by Section 4.1(e).

 

(v) At all times prior to the Closing, the Buyer shall promptly notify the
Seller in writing of any fact, condition, event or occurrence that will or may
result in he failure of any of the conditions contained in Sections 5.1 and 5.3
to be satisfied, promptly upon becoming aware of the same.

 

(vi) After the Closing, the Buyer will promptly remit to the Seller all amounts
received by Buyer that represent Excluded Assets.

 

(d) Further Assurances. Following the Closing, the Buyer shall, and shall cause
its Affiliates to, from time to time, execute and deliver such additional
instruments, documents, conveyances or assurances and take such other actions as
shall be necessary, or otherwise reasonably requested by the Seller, to confirm
and assure the rights and obligations provided for in this Agreement and in the
Ancillary Agreements and render effective the consummation of the transactions
contemplated hereby and thereby.

 

(e) Use of Licensed IP and Excluded Non-Licensed IP. From and after the Closing,
none of the Buyer or any of its Affiliates will use the Excluded Non-Licensed IP
or the Licensed IP (except, in the case of the Licensed IP, pursuant to the
License Agreement), and none of the Buyer or its Affiliates will contest the
ownership or validity of any rights of the Seller or its Affiliates in the
Excluded Non-Licensed IP or the Licensed IP.

 

4.3 Antitrust Notification. Each of the Buyer and Seller will, if not done prior
to the execution of this Agreement, as promptly as practicable, but in no event
later than three Business Days following the execution and delivery of this
Agreement, file with the United States Federal Trade Commission (the “FTC”) and
the United States Department of Justice (the “DOJ”) the notification and report
form required for the transactions contemplated hereby and any supplemental
information required in connection therewith pursuant to the HSR Act. Each party
hereto represents and warrants that such notification and report form and all
such supplemental information submitted by such party or its ultimate parent,
and any additional supplemental information filed by such party or its ultimate
parent after the date of the original filing, will be in substantial compliance
with the requirements of the HSR Act. Each of the Buyer and the Seller shall
furnish to the other such necessary information (subject to redaction as
reasonably necessary to protect competitively sensitive confidential business
information) and reasonable assistance as the other may request in connection
with its preparation of any filing or submission that is necessary under the HSR
Act. The Buyer and the Seller shall keep each other apprised of the status of
any communications with, and inquiries or requests for information from, the
FTC, the DOJ or any state attorneys general, and shall use their reasonable best
efforts to comply promptly with any such inquiry or request. Each of the Buyer
and the Seller will use its reasonable best efforts to cause the expiration or
early termination of the waiting period required

 

- 31 -



--------------------------------------------------------------------------------

under the HSR Act as a condition to the purchase and sale of the Assets and
shall use its reasonable best efforts to resolve any antitrust concerns raised
by, and defend against any action to enjoin the sale of the Assets to the Buyer
brought by the FTC, the DOJ or any state attorneys general. Each of the Buyer
and the Seller will respond promptly under the circumstances to any requests for
additional information by any Governmental Authority in connection with the
transactions contemplated by this Agreement, including promptly filing a
response to a “second request” from an applicable Governmental Authority in
connection with its review of the transactions contemplated by this Agreement
pursuant to the HSR Act. Nothing stated in this Agreement shall require the
Buyer to agree or commit to divest, hold separate, offer for sale, abandon,
limit its operation of or take similar action with respect to any assets of the
Buyer or any of the Assets, or permit the Seller to agree or commit to take any
such action with respect to the Assets in connection with or to obtain
termination of the waiting period under the HSR Act or otherwise.

 

4.4 Change Notices. During the period from the date of this Agreement to the
Closing Date or the earlier termination of this Agreement, the Seller shall
advise the Buyer in writing of (i) the occurrence, or non-occurrence, of any
event or development which has caused, or could reasonably be expected to cause,
any representation or warranty made by the Seller to be untrue or inaccurate in
any material respect at any time after the date of this Agreement and prior to
the Closing Date; and (ii) any material failure by the Seller to comply with or
satisfy any of its covenants or agreements hereunder. If any event or
development (i) arises and occurs in the Ordinary Course of Business after the
date hereof, (ii) was not within the Seller’s Knowledge as of the date of this
Agreement, (iii) is of a nature such that Schedules 3.1(f) (Taxes), 3.1(g)
(Absence of Changes), 3.1(i) (Compliance with Laws and Governmental Approvals),
3.1(l) (Contracts), 3.1(p) (Intellectual Property), 3.1(q) (Insurance), 3.1(t)
(Employees, Labor Matters), or 3.1(u) (Employee Benefit Plans and Related
Matters) to this Agreement would need to be modified solely in order to make the
representations and warranties in Section 3.1(f)(ii), Section 3.1(g)(xv), the
first sentence of Section 3.1(i)(ii), Section 3.1(l)(i), the first sentence of
Section 3.1(p)(i), Section 3.1(q), Section 3.1(t), and Section 3.1(u) true and
accurate in all material respects, and (iv) does not represent, individually or
in the aggregate with any other events or developments set forth in Change
Notices pursuant to this Section 4.4, a Material Adverse Effect, the Seller
shall promptly deliver to the Buyer written notice that sets forth the manner in
which such schedules would need to be so modified (a “Change Notice”). The
Disclosure Schedules shall be deemed amended as set forth in any Change Notices.

 

4.5 Consent Decree. Prior to the Closing, the Seller shall continue to negotiate
the form of the Consent Decree with the United States Environmental Protection
Agency. After the Closing, the Buyer and the Seller shall reasonably cooperate
with each other, and shall each participate, in the negotiation and execution of
the Consent Decree with the United States Environmental Protection Agency. From
the date hereof until the Consent Decree is entered as a final judgment in the
applicable U.S. District Court, each party shall promptly notify the other of
any developments in, and shall promptly provide the other party with copies of
any correspondence or other documents received in connection with, such
negotiations, and shall reasonably consult with the other party in connection
therewith. After the Closing Date, the Seller shall not execute or otherwise
enter into any Consent Decree with respect to the Facilities or the Business
without the prior written consent of the Buyer, which consent shall not be
unreasonably withheld, delayed or denied, and the Buyer shall comply with the
provisions of

 

- 32 -



--------------------------------------------------------------------------------

Section 5 of the Consent Decree concerning the transfer of ownership of the
Facilities to the extent provided elsewhere in this Agreement. The Seller shall
promptly reimburse the Buyer for all of the documented reasonable out-of-pocket
costs, expenses and fees (including reasonable attorneys’ and other
professionals’ fees) actually incurred by the Buyer in connection with the
obligations assumed by the Buyer pursuant to Section 1.3(c) hereof under
Appendix B of the Consent Decree, but only as to the cost of the compliance
audit work plans, compliance audits and compliance audit reports and as to
violations of environmental compliance law and regulations in existence at the
Real Property on or before the date of Closing which remain unresolved on the
date of Closing (which shall include those evidenced by the compliance audits
performed by the Buyer, a copy of each of which is attached hereto as Exhibit H)
which remain unresolved on the date of Closing; provided, however, that Buyer
shall only be liable for any stipulated penalties attributable to the Buyer’s
failure to meet compliance deadlines for such obligations after the date of
Closing and for all costs, expenses, fees and penalties arising out of
violations of Environmental Laws at the Real Property first arising after the
date of Closing. The engagement of any consultant or environmental firm to
conduct services that will result in Environmental Liabilities and Costs for
Seller, shall be done as follows: at Buyer’s option, (1) Buyer and Seller can
mutually agree upon a third party consultant/firm; or (2) Buyer may submit
written bids to Seller from at least three consultants/firms and Seller shall
chose therefrom; provided that if Seller does not chose a consultant/firm within
30 days after the bids are submitted to it, Buyer may use any of the
consultants/firms whose bid was submitted for the project covered by such bid.

 

4.6 Environmental Permits. Buyer shall take any and all commercially reasonable
actions to procure any consents from Governmental Authorities to the transfer of
the Environmental Permits for each Facility set forth on Schedule 3.1(i)(ii), as
may be required by the relevant Governmental Authority. Seller shall assist and
shall cooperate with Buyer in Buyer’s efforts with regard to the Environmental
Permits to the extent commercially reasonable.

 

ARTICLE V

CLOSING CONDITIONS

 

5.1 Conditions to Obligations of Each Party. The obligations of the parties to
consummate the transactions contemplated hereby shall be subject to the
fulfillment on or prior to the Closing Date of the following conditions:

 

(a) HSR Act Notification. In respect of the notifications of the Buyer and the
Seller pursuant to the HSR Act, if any, the applicable waiting period and any
extensions thereof shall have expired or been terminated.

 

(b) No Injunction, etc. Consummation of the transactions contemplated hereby
shall not have been restrained, enjoined or otherwise prohibited by any
Applicable Law, including any Order. No Governmental Authority shall have
determined any Applicable Law to make illegal the consummation of the
transactions contemplated hereby or by the Ancillary Agreements, and no
proceeding with respect to the application of any such Applicable Law to such
effect shall be pending.

 

5.2 Conditions to Obligations of the Buyer. The obligations of the Buyer to
consummate the transactions contemplated hereby shall be subject to the
fulfillment (or waiver

 

- 33 -



--------------------------------------------------------------------------------

by the Buyer) on or prior to the Closing Date of the following additional
conditions, which the Seller agrees to use reasonable good faith efforts to
cause to be fulfilled:

 

(a) Representations, Performance. The representations and warranties of the
Seller contained in this Agreement and in the Ancillary Agreements taken
together with the Disclosure Schedules and any supplements to the Disclosure
Schedules permitted pursuant to Section 4.4 hereof, (i) shall be true and
correct in all respects (in the case of any representation or warranty
containing any materiality qualification) or in all material respects (in the
case of any representation or warranty without any materiality qualification) at
and as of the date hereof, and (ii) shall be repeated and shall be true and
correct in all respects (in the case of any representation or warranty
containing any materiality qualification) or in all material respects (in the
case of any representation or warranty without any materiality qualification) on
and as of the Closing Date with the same effect as though made on and as of the
Closing Date. The Seller shall have duly performed and complied in all material
respects with all covenants, agreements and conditions required by this
Agreement and each of the Ancillary Agreements to be performed or complied with
by it prior to or on the Closing Date. The Seller shall have delivered to the
Buyer a certificate, dated the Closing Date and signed by its duly authorized
officers, to the foregoing effect.

 

(b) Consents. The Seller shall have obtained and shall have delivered to the
Buyer copies of (i) all Consents of Governmental Authorities required to be
obtained by the Seller in connection with the execution and delivery of this
Agreement and the Ancillary Agreements and the consummation of the transactions
contemplated hereby and thereby and (ii) all Consents required under any
Contract (other than customer Contracts) listed, or required to be listed, on
Schedule 3.1(l)(i) from third parties other than Governmental Authorities,
except with regard to both (i) and (ii) above, to the extent such Consent is
indicated on Schedule 3.1(c) as not being required as a condition to the
obligations of the Buyer to consummate the transactions contemplated hereby.

 

(c) Consents to Assignment of Customer Contracts. Within 60 days following the
execution of this Agreement, Seller shall deliver a true and correct notice to
Buyer certifying that, with respect to customer Contracts representing in the
aggregate at least 60% of the total revenues of the Business for the nine month
period ending September 30, 2004, either (1) a Consent to assign such Contract
upon the Closing has been obtained (in a form reasonably acceptable to the
Buyer), or (2) such Contract requires no Consent to be assigned other than the
giving of notice by the Seller, which notice does not give rise to any rights of
termination or other rights in favor of the customer. Such notice shall indicate
the percentage of the total revenues of the Business for the nine month period
ending September 30, 2004 for which such Consents have been obtained or for
which only such notices are required. If this condition is not satisfied, Buyer
shall, within five Business Days of its receipt of such notice (or, if such
notice is not given, within 65 days following the execution of this Agreement)
either: (i) waive the condition; or (ii) terminate this Agreement pursuant to
Section 7.1(a). The Seller shall be deemed to have agreed to the Buyer’s
termination pursuant to clause (ii) of the immediately preceding sentence.

 

- 34 -



--------------------------------------------------------------------------------

(d) No Material Adverse Effect. No event, occurrence, fact, condition, change,
development or effect shall have occurred, exist or come to exist since the date
of this Agreement that, individually or in the aggregate, has constituted or
resulted in, or would reasonably be expected to constitute or result in, a
Material Adverse Effect.

 

(e) Ancillary Agreements. The Seller shall have delivered to the Buyer on the
Closing Date executed counterparts of (i) a license agreement substantially in
the form attached hereto as Exhibit C (the “License Agreement”), (ii) an
equipment maintenance and transition services agreement substantially in the
form attached hereto as Exhibit D (the “Maintenance Agreement”), (iii) an
equipment supply agreement substantially in the form attached hereto as Exhibit
E (the “Supply Agreement”), and (iv) the Non-Competition Agreement.

 

(f) Corporate Proceedings. All corporate and other proceedings of the Seller in
connection with this Agreement and the Ancillary Agreements and the transactions
contemplated hereby and thereby, and all documents and instruments incident
thereto, shall be reasonably satisfactory in substance and form to the Buyer and
its counsel, and the Buyer and its counsel shall have received all such
documents and instruments, or copies thereof, certified if requested at least
three Business Days prior to the Closing, as may be reasonably requested.

 

(g) Transfer Documents. The Seller shall have delivered to the Buyer at the
Closing all documents, certificates and agreements necessary to Transfer to the
Buyer good and marketable, as the case may be, title to the Assets, free and
clear of any and all Liens thereon, other than Permitted Liens, including:

 

(i) A bill of sale, assignment and general conveyance, substantially in the form
of Exhibit F hereto (the “Bill of Sale”), dated the Closing Date, with respect
to the Assets (other than any Asset to be Transferred pursuant to any of the
instruments referred to in any other clause of this Section 5.2(g));

 

(ii) An Assignment and Assumption Agreement, substantially in the form of
Exhibit G hereto (the “Assumption Agreement”), assignments of all Business
Intellectual Property Assets (other than the Licensed IP) in form and substance
reasonably satisfactory to the parties, and assignments of any other agreements
and instruments constituting Assets in form and substance reasonably
satisfactory to the parties, dated the Closing Date, assigning to the Buyer all
of the Seller’s right, title and interest therein and thereto, with any required
Consent endorsed thereon;

 

(iii) A warranty deed, dated as of the Closing Date, with respect to that
certain parcel of Owned Real Property located in Rhode Island, and a special
warranty deed, dated as of the Closing Date, with respect to that certain parcel
of Owned Real Property located in New Jersey, each in form and substance
substantially equivalent to the form of deed provided to the Seller upon the
Seller’s acquisition of such properties (true and complete copies of which have
been provided to the Buyer prior to the date hereof), together with any
necessary transfer declarations or other filings;

 

- 35 -



--------------------------------------------------------------------------------

(iv) An assignment of leases, dated as of the Closing Date, with respect to each
Lease, together with any necessary transfer declarations or other filings, each
in form and substance reasonably satisfactory to the Buyer; and

 

(v) Certificates of title to all motor vehicles included in the Assets to be
Transferred to the Buyer hereunder, duly endorsed for Transfer to the Buyer as
of the Closing Date.

 

(h) Estoppels. The Buyer shall also have received estoppel certificates
addressed to the Buyer from the lessor of each Lease, dated within 30 days of
the Closing Date, identifying the Lease documents and any amendments thereto,
stating that the Lease is in full force and effect and, to the actual knowledge
of the lessor, that the tenant is not in default under the Lease and no event
has occurred that, with notice or lapse of time or both, would constitute a
default by the tenant under the Lease and containing any other information
reasonably requested by the Buyer.

 

(i) FIRPTA Certificate. The Buyer shall have received a certificate of the
Seller, dated as of the Closing Date and sworn to under penalty of perjury,
setting forth the name, address and federal tax identification number of the
Seller and stating that the Seller is not a “foreign person” within the meaning
of Section 1445 of the Code, such certificate to be in the form set forth in the
Treasury Regulations thereunder and reasonably satisfactory to Buyer.

 

5.3 Conditions to Obligations of the Seller. The obligation of the Seller to
consummate the transactions contemplated hereby shall be subject to the
fulfillment (or waiver by the Seller), on or prior to the Closing Date, of the
following additional conditions, which the Buyer agrees to use reasonable good
faith efforts to cause to be fulfilled:

 

(a) Representations; Performance, etc. The representations and warranties of the
Buyer contained in this Agreement and the Ancillary Agreements (i) shall be true
and correct in all respects (in the case of any representation or warranty
containing any materiality qualification) or in all material respects (in the
case of any representation or warranty without any materiality qualification) at
and as of the date hereof and (ii) shall be repeated and shall be true and
correct in all respects (in the case of any representation or warranty
containing any materiality qualification) or in all material respects (in the
case of any representation or warranty without any materiality qualification) on
and as of the Closing Date with the same effect as though made at and as of such
time. The Buyer shall have duly performed and complied in all material respects
with all agreements, covenants and conditions required by this Agreement and the
Ancillary Agreements to be performed or complied with by it prior to or on the
Closing Date. The Buyer shall have delivered to the Seller a certificate, dated
the Closing Date and signed by its duly authorized officer, to the foregoing
effect.

 

(b) Assumption Agreement. The Seller shall have received from the Buyer the
executed Assumption Agreement.

 

(c) Corporate Proceedings. All corporate proceedings of the Buyer in connection
with this Agreement and the Ancillary Agreements and the transactions

 

- 36 -



--------------------------------------------------------------------------------

contemplated hereby and thereby, and all documents and instruments incident
thereto, shall be reasonably satisfactory in substance and form to the Seller,
and its counsel, and the Seller and its counsel shall have received all such
documents and instruments, or copies thereof, certified if requested, at least
three Business Days prior to the Closing, as may be reasonably requested.

 

(d) Consents. The Buyer shall have obtained and shall have delivered to Seller
copies of all Consents from Governmental Authorities required to be obtained by
the Buyer in connection with the execution and delivery and the consummation of
the transactions contemplated by this Agreement and the Ancillary Agreements.

 

(e) Ancillary Agreements. The Buyer shall have delivered to the Seller on the
Closing Date executed counterparts of (i) the License Agreement, (ii) the
Maintenance Agreement, (iii) the Supply Agreement, and (iv) the Non-Competition
Agreement.

 

(f) Purchase Price. The Buyer shall have delivered to the Seller on the Closing
Date the Purchase Price less the Holdback Amount and the Chamber Holdback in
immediately available funds wire transferred to an account designated by the
Seller.

 

ARTICLE VI

EMPLOYEE MATTERS

 

6.1 Employment of the Seller’s Employees. The Seller will use all reasonable
efforts to cause the employees listed on Schedule 6.1 to make available their
employment services to the Buyer. Buyer commits to offer employment to each of
the persons set forth on Schedule 6.1 who continue to be employed by the Seller
immediately prior to the Closing Date upon terms and conditions of employment no
less favorable than those provided to similarly situated employees of the Buyer
and at an equal or greater base salary to that which they currently receive.

 

6.2 Employee and Related Matters.

 

(a) The Seller shall provide to the Buyer within a reasonable period prior to
the Closing (and again on the Closing Date) a true, complete and accurate list
of the projected employees of the Seller actively employed by the Business (the
“Current Employees”). Current Employees who, on or immediately after the Closing
Date, accept the Buyer’s offer of employment and become employees of the Buyer
shall be referred to herein as the “Rehired Employees.”

 

(b) The Buyer shall not assume any Plan or any liability or obligation
thereunder.

 

(c) Notwithstanding anything contained herein to the contrary, the Seller shall
perform all of its obligations under the health care continuation requirements
of Part 6 of Subtitle B of Title I of ERISA, Section 4980B of the Code or any
similar state law (“COBRA”) with respect to its employees, former employees and
their covered dependents, whether or not such employees accept employment with
the Buyer.

 

- 37 -



--------------------------------------------------------------------------------

(d) Subject to all applicable legal restrictions, Buyer and Seller shall provide
each other, in a timely manner, with any information which the other may
reasonably request with respect to any employee of Seller or, after the Closing,
any Rehired Employee, his employment with and compensation from Seller or Buyer,
or rights or benefits under any Plan or any personnel policy of Seller or Buyer
relating to the Business.

 

(e) As soon as practicable after the Closing Date, the Buyer shall cause all
Rehired Employees to be eligible to participate in the retirement and welfare
benefit plans, arrangements and programs maintained by the Buyer, subject to the
terms and conditions of each such plan. The Buyer shall waive any pre-existing
condition limitation under the Buyer’s health plan for any condition of a
Rehired Employee or an eligible beneficiary of a Rehired Employee that was
covered under a health plan of the Seller as of the Closing Date. The Buyer
shall recognize the service of each Rehired Employee for the Seller before the
Closing Date for determining eligibility and vesting under the Buyer’s benefit
plans and shall give each Rehired Employee credit for service with the Seller
for such purposes under the Buyer’s benefit plans.

 

ARTICLE VII

TERMINATION

 

7.1 Termination. This Agreement may be terminated at any time prior to the
Closing Date:

 

(a) by the written agreement of the Buyer and the Seller;

 

(b) by either the Seller or the Buyer by written notice to the other party if
the transactions contemplated hereby shall not have been consummated pursuant
hereto by 5:00 p.m. Providence, Rhode Island time on December 31, 2004, unless
(i) such date shall be extended by the mutual written consent of the Seller and
the Buyer or (ii) the transactions contemplated hereby have not been consummated
as the result of a failure of any of the conditions of the obligations of the
parties set forth in Article V to be met, which failure is the result of
circumstances outside of the reasonable control of the party not seeking to
terminate this Agreement, in which case this Agreement may be terminated by
either the Seller or the Buyer by written notice to the other party if the
transactions contemplated hereby shall not have been consummated pursuant hereto
by 5:00 p.m., Providence, Rhode Island time on July 8, 2005 (such date, if and
as extended, the “Drop Dead Date”);

 

(c) by the Buyer by written notice to the Seller if (i) the representations and
warranties of the Seller shall not have been true and correct in all respects
(in the case of any representation or warranty containing any materiality
qualification) or in all material respects (in the case of any representation or
warranty without any materiality qualification) as of the date when made, or
(ii) any of the conditions set forth in Sections 5.1 or 5.2 shall not have been
satisfied as of the day before the Drop Dead Date, or satisfaction of any such
condition becomes impossible, unless such failure shall be due to the failure of
the Buyer to perform or comply with any of the covenants, agreements or
conditions hereof to be performed or complied with by it prior to the Closing;
and

 

- 38 -



--------------------------------------------------------------------------------

(d) by the Seller by written notice to the Buyer if (i) the representations and
warranties of the Buyer shall not have been true and correct in all respects (in
the case of any representation or warranty containing any materiality
qualification) or in all material respects (in the case of any representation or
warranty without any materiality qualification) as of the date when made or (ii)
any of the conditions set forth in Section 5.1 or 5.3 shall not have been
satisfied as of the date before the Drop Dead Date, or satisfaction of any such
condition becomes impossible, unless such failure be due to the failure of the
Seller to perform or comply with any of the covenants, agreements or conditions
hereof to be performed or complied with by it prior to the Closing.

 

7.2 Effect of Termination. In the event of the termination of this Agreement
pursuant to the provisions of Section 7.1, this Agreement shall become void and
have no effect, without any liability to any Person in respect hereof or of the
transactions contemplated hereby on the part of any party hereto, or any of its
directors, officers, employees, agents, consultants, representatives, advisers,
stockholders or Affiliates, except as specified in Section 10.1 with respect to
Transaction Expenses and except for any liability resulting from such party’s
willful or intentional breach of this Agreement.

 

ARTICLE VIII

DEFINITIONS

 

8.1 Definition of Certain Terms. The terms defined in this Section 8.1, whenever
used in this Agreement (including in the Schedules), shall have the respective
meanings indicated below for all purposes of this Agreement. All references
herein to a Section, Article or Schedule are to a Section, Article or Schedule
of or to this Agreement, unless otherwise indicated.

 

Accounts Receivable has the meaning set forth in Section 3.1(m).

 

Additional Chambers means those two certain 28 pallet chambers and all ancillary
equipment related thereto, and configured in a manner that is equivalent to the
configuration of similar equipment that is currently installed at the Seller’s
San Diego Facility, that are in the process of being manufactured by the Seller
as of the date hereof.

 

Affiliate of a Person means a Person that directly or indirectly through one or
more intermediaries, controls, is controlled by, or is under common control
with, the first Person. “Control” (including the terms “controlled by” and
“under common control with”) means the possession, directly or indirectly, of
the power to direct or cause the direction of the management policies of a
person, whether through the ownership of voting securities, by Contract or
otherwise, as trustee or executor, or otherwise.

 

Agreement means this Asset Purchase Agreement, including the Schedules and
Exhibits hereto.

 

Ancillary Agreements means the License Agreement, the Maintenance Agreement, the
Supply Agreement, Assumption Agreement, the Non-Compete Agreement, the Bill of
Sale and such other agreements entered into between the Seller and the Buyer to
consummate the transactions contemplated hereby.

 

- 39 -



--------------------------------------------------------------------------------

Applicable Law means all applicable provisions of all (i) constitutions,
treaties, statutes, laws (including the common law), rules, regulations,
ordinances, codes or orders of any Governmental Authority, (ii) Governmental
Approvals and (iii) Orders.

 

Arbitration Firm has the meaning set forth in Section 2.3(b).

 

Assets has the meaning set forth in Section 1.1.

 

Assumed Contracts has the meaning set forth in Section 1.1(c).

 

Assumption Agreement has the meaning set forth in Section 5.2(g).

 

Assumed Liabilities has the meaning set forth in Section 1.3(a).

 

Balance Sheet Date has the meaning set forth in Section 3.1(g).

 

Benefit Liabilities means all past, present and future obligations and
liabilities of the Seller arising out of Applicable Law (i) with respect to each
Plan and (ii) with respect to all employees and former employees of the Seller
in connection with any event commencing, occurring or failing to occur on or
prior to the Closing Date.

 

Bill of Sale has the meaning set forth in Section 5.2(g).

 

Business Combination means any merger, reorganization, share exchange,
consolidation, business combination, recapitalization, liquidation, dissolution
or similar transaction, or any sale or other disposition (or series of sales or
dispositions) of all or any significant portion of the assets or 50% or more of
the outstanding equity securities in the aggregate of, the Seller or other sale
of the Business.

 

Business has the meaning set forth in the Recitals.

 

Business Day means a day other than a Saturday, Sunday or other day on which
commercial banks in Cleveland, Ohio are authorized or required to close.

 

Business Intellectual Property Assets means all of the Intellectual Property are
related rights to be Transferred by Seller to Buyer pursuant to Section 1.1 and
the Licensed IP.

 

Buyer has the meaning set forth in the Preamble.

 

Buyer Indemnitees has the meaning set forth in Section 9.1.

 

Buyer Material Adverse Effect means any event, occurrence, fact, condition,
change or effect that has or would reasonably be expected to have a materially
adverse effect on the business, operations, results of operations, condition
(financial or otherwise), properties (including intangible properties), assets
(including intangible assets) or liabilities of the Buyer.

 

- 40 -



--------------------------------------------------------------------------------

CERCLA means the Comprehensive Environmental Response, Compensation and
Liability Act, as amended, 42 U.S.C. 9601 et seq.

 

Chamber Holdback means (a) zero if both Additional Chambers are Transferred to
the Buyer at the Closing in accordance with Section 1.1 and Section 1.5, (b)
$650,000 if one Additional Chamber has been transferred to the Buyer at the
Closing in accordance with Section 1.1 and Section 1.5 as of the Closing Date,
and (c) $1,300,000 if no Additional Chambers are Transferred to the Buyer in
accordance with Section 1.1 and Section 1.5 as of the Closing Date.

 

Change Notice has the meaning set forth in Section 4.4.

 

Claims Notice has the meaning set forth in Section 9.3(a).

 

Closing has the meaning set forth in Section 2.1.

 

Closing Date has the meaning set forth in Section 2.1.

 

Closing Working Capital has the meaning set forth in Section 2.3(a).

 

COBRA has the meaning set forth in Section 6.2(c).

 

Code means the Internal Revenue Code of 1986, as amended.

 

Commissioned means a mutual determination by the parties that (i) the subject
Additional Chamber has been completed and fully installed, (ii) the installation
qualifications and operational qualifications of such Additional Chamber are
acceptable based on recognized industry standards, (iii) such Additional Chamber
is configured to perform in a manner equivalent to the other chambers in
operation at the San Diego Facility, and (iv) such Additional Chamber is ready
and acceptable for performance qualification work for medical device providers
consistent with policies and procedures practiced by Cosmed of California.

 

Consent means any consent, approval, authorization, waiver, permit, franchise,
concession, agreement, license, exemption or order of, registration,
certificate, declaration, application or filing with, or report or notice to,
any Person, including, but not limited to, any Governmental Authority.

 

Consent Decree means that certain draft Consent Decree between the Seller and
the United States Government, acting on behalf of the Environmental Protection
Agency.

 

Contracts has the meaning set forth in Section 1.1(c).

 

Controlled Group as defined in Section 3.1(u).

 

Covered Returns has the meaning set forth in Section 3.1(f).

 

Covered Taxes has the meaning set forth in Section 3.1(f).

 

- 41 -



--------------------------------------------------------------------------------

Current Employees has the meaning set forth in Section 6.2(a).

 

Disclosure Schedules has the meaning set forth in the first paragraph of Section
3.1.

 

Division has the meaning set forth in the Recitals.

 

DOJ has the meaning set forth in Section 4.3.

 

Drop Dead Date has the meaning set forth in Section 7.1(b).

 

Environment means soil, surface waters, groundwater, land, stream sediments,
surface or subsurface strata, ambient air, indoor air or indoor air quality,
including any material or substance used in the physical structure of any
building or improvement.

 

Environmental Laws means all Applicable Laws relating to the protection of the
Environment, to human health and safety, or to any emission, discharge,
generation, processing, storage, holding, abatement, existence, Release,
threatened Release or transportation of any Hazardous Substances, including (i)
all requirements pertaining to reporting, licensing, permitting, investigation
or remediation of emissions, discharges, Releases or threatened Releases of
Hazardous Substances into the Environment or relating to the manufacture,
processing, distribution, use, sale, treatment, receipt, storage, disposal,
transport or handling of Hazardous Substances, and (ii) all other requirements
pertaining to the protection of the health and safety of employees or the
public.

 

Environmental Liabilities and Costs means all Losses, whether direct or
indirect, known or unknown, current or potential, past, present or future,
imposed by, under or pursuant to Environmental Laws, including all Losses and
oversight costs of Governmental Authorities related to Remedial Actions, and all
fees, disbursements and expenses of counsel, experts, personnel and consultants
based on, arising out of or otherwise in respect of: (i) the ownership or
operation of the Business, the Real Property or any other real properties,
assets, equipment or facilities, by the Seller, or any of its predecessors or
Affiliates on or prior to the Closing Date; (ii) the environmental conditions
existing on or prior to the Closing Date on, under, above, or about any Real
Property or any other real properties, assets, equipment or facilities currently
or previously owned, leased or operated by the Seller, or any of its
predecessors or Affiliates; (iii) the treatment, storage disposal or arrangement
for disposal at, upon or to any location of Hazardous Substances generated by
the Seller or any of its Affiliates in connection with the operation of the
Business on or prior to the Closing Date; and (iv) expenditures necessary to
address noncompliance with any and all requirements of Environmental Laws which
noncompliance first existed on or prior to the Closing Date at any Real Property
or in connection with any aspect of the Business, including all Environmental
Permits issued under or pursuant to such Environmental Laws.

 

Environmental Permits means any permit, license, registration, consent, order,
administrative consent order, certificate, approval, application or other
authorization necessary for the lawful conduct of the Business as currently
conducted or previously conducted under any Environmental Law.

 

- 42 -



--------------------------------------------------------------------------------

ERISA means the Employee Retirement Income Security Act of 1974, as amended.

 

Excluded Assets has the meaning set forth in Section 1.2.

 

Excluded Liabilities has the meaning set forth in Section 1.4.

 

Excluded Non-Licensed IP has the meaning set forth in Section 1.2(h).

 

Facilities means the following facilities operated by the Seller: Coventry,
Rhode Island, (d/b/a Cosmed of Rhode Island); South Plainfield, New Jersey
(d/b/a Cosmed of New Jersey); Waukegan, Illinois (d/b/a Cosmed of Illinois);
Grand Prairie, Texas (d/b/a Cosmed of Texas); and San Diego, California (d/b/a
Cosmed of California).

 

Financial Statements has the meaning set forth in Section 3.1(d).

 

FTC has the meaning set forth in Section 4.3.

 

GAAP has the meaning set forth in Section 2.3(a).

 

General Enforceability Exceptions has the meaning set forth in Section 3.1(a).

 

Governmental Approval means any permit, license, registration, consent, order,
administrative consent order, certificate, approval, application or other
authorization issued by any Governmental Authority, including any Environmental
Permit.

 

Governmental Authority means any nation or government, any state or other
political subdivision thereof, any governmental entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, including any government authority, agency, department, board,
commission or instrumentality of the United States, any State of the United
States or any political subdivision thereof, and any tribunal or arbitrator(s)
of competent jurisdiction, and any self-regulatory organization.

 

Guarantee means, for any Person, any obligation, contingent or otherwise, of
such Person directly or indirectly guaranteeing or otherwise supporting in whole
or in part the payment of any Indebtedness or other obligation of any other
Person and, without limiting the generality of the foregoing, any obligation,
direct or indirect, contingent or otherwise, of such Person (a) to purchase or
pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation of such other Person (whether arising by virtue
of partnership arrangements, by agreement to keep-well, to purchase assets,
goods, securities or services, to take-or-pay, or to maintain financial
statement conditions or otherwise) or (b) entered into for the purpose of
assuring in any other manner the obligee of such Indebtedness or other
obligations of the payment of such Indebtedness or to protect such obligee
against loss in respect of such Indebtedness (in whole or in part); provided,
however, that the term Guarantee shall not include endorsements for deposit or
collection in the Ordinary Course of Business. The term “Guarantee” used as verb
has a correlative meaning.

 

- 43 -



--------------------------------------------------------------------------------

Hazardous Substances means any substance that: (i) is or contains asbestos, urea
formaldehyde foam insulation, polychlorinated biphenyls, petroleum or
petroleum-derived substances or wastes, leaded paints, toxic mold, radon gas or
related materials, (ii) requires investigation, removal or remediation under any
Environmental Law, or is defined, listed or identified as a “hazardous waste,”
“hazardous material,” “toxic substance” or “hazardous substance” thereunder, or
(iii) is toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic, or otherwise regulated by any Governmental Authority or
Environmental Law.

 

Holdback Amount means $7,300,000 plus interest accruing at an annual rate of 2%,
compounded monthly, on the outstanding amount of such Holdback Amount from the
date of Closing until the date the Holdback Amount is disbursed to Seller.

 

HSR Act means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

 

Indebtedness means, for any Person, either (a) any liability of any Person (i)
for borrowed money (including the current portion thereof), or (ii) under any
reimbursement obligation relating to a letter of credit, bankers’ acceptance or
note purchase facility, or (iii) evidenced by a bond, note, debenture or similar
instrument (including a purchase money obligation), (iv) for the payment of
money relating to leases that are required to be classified as a capitalized
lease obligations in accordance with GAAP for all or any part of the deferred
purchase price of property or services (other than trade payables), or (v) for
all or any part of the deferred purchase price of property or services (other
than trade payables), including any non-compete and earnout payments, or (b) any
liability of others described in the preceding clause (a) that such Person has
Guaranteed, that is recourse to such Person or any of its assets or that is
otherwise its legal liability or that is secured in whole or in part by the
assets of such Person.

 

Indemnified Party has the meaning set forth in Section 9.3(a).

 

Indemnifying Party has the meaning set forth in Section 9.3(a).

 

Intellectual Property means any and all United States and foreign: (a) patents
(including design patents, industrial designs and utility models) and patent
applications (including docketed patent disclosures awaiting filing, reissues,
divisions, continuations-in-part and extensions), (b) trademarks, service marks,
trade names, trade dress, logos, business and product names, slogans and
registrations and applications for registration thereof; (c) copyrights
(including software) and registrations thereof; (d) inventions, processes,
designs, formulae, trade secrets, know-how, industrial models, confidential and
technical information, manufacturing, engineering and technical drawings,
product specifications and confidential business information, including any such
matters under development and for which subsection (a) above is not applicable;
(e) mask work and other semiconductor chip rights and registrations thereof; (f)
intellectual property rights (including common law rights) similar to any of the
foregoing; and (g) copies and tangible embodiments (in whatever form or medium,
including electronic media) of any of the foregoing.

 

- 44 -



--------------------------------------------------------------------------------

Interim Financial Statements has the meaning set forth in Section 3.1(d).

 

Inventories has the meaning set forth in Section 1.1(b).

 

IRS means the Internal Revenue Service.

 

knowledge of the Seller means the actual knowledge of the following persons:
each of the Principal Stockholders, Frances Sordellini, Marek Janasek, William
V. Feldmann and Clark Houghtling.

 

Leased Real Property means all interests leased pursuant to the Leases.

 

Leases means the real property leases, subleases, licenses and occupancy
agreements related to the Business and pursuant to which the Seller is the
lessee, sublessee, licensee or occupant other than real property leases,
subleases, licenses and occupancy agreements included in Excluded Assets.

 

Liability Claim has the meaning set forth in Section 9.3(a).

 

License Agreement has the meaning set forth in Section 5.2(e).

 

Licensed IP has the meaning set forth in Section 1.2(g).

 

Lien means any mortgage, pledge, hypothecation, claim, security interest,
encumbrance, lease, sublease, license, occupancy agreement, adverse claim or
interest, easement, covenant, encroachment, burden, title defect, title
retention agreement, voting trust agreement, interest, equity, option, lien,
right of first refusal, charge or other restrictions or limitations of any
nature whatsoever, including those that may arise under any Contracts.

 

Litigation Conditions has the meaning set forth in Section 9.3(b).

 

Losses has the meaning set forth in Section 9.1.

 

Maintenance Agreement has the meaning set forth in Section 5.2(e).

 

Material Adverse Effect means any event, occurrence, fact, condition, change or
effect that has or would reasonably be expected to have a materially adverse
effect on the business, operations, results of operations, condition (financial
or otherwise), properties (including intangible properties), assets (including
intangible assets) or liabilities of the Buyer or on the Business or Assets of
the Seller, as the case may be; provided, however, that the term Material
Adverse Effect shall not include any event, occurrence, fact, condition, change
or effect generally affecting (and that does not have a disproportionately
adverse effect on the Seller or the Business, as applicable, compared to its
effect on competitors of the Seller or the Business): (i) the industry in which
the Business operates, (ii) interest rates, (iii) securities or capital markets,
(iv) general economic conditions or (v) Applicable Laws.

 

Material Customers has the meaning set forth in Section 3.1(n)(i).

 

- 45 -



--------------------------------------------------------------------------------

Material Suppliers has the meaning set forth in Section 3.1(n)(ii).

 

Migration means seeping, leaching or other movement of Hazardous Substances
through the soil, land, surface or subsurface strata, sediments, surface water
or ground water.

 

Non-Competition Agreement has the meaning set forth in Section 4.1(m).

 

Non-Medical Customers means those certain customers identified on Schedule 8.1.

 

Orders means any order, judgment, injunction, award, decree, ruling, charge or
writ of any Governmental Authority.

 

Ordinary Course of Business means the ordinary course of business consistent
with past custom and practice (including with respect to quantity and
frequency).

 

Other Leases means the leases, subleases, licenses and occupancy agreements
pursuant to which the Seller is a lessor, sublessor or licensor of any part of
the Real Property other than leases, if any, included in Excluded Assets.

 

Other Services means those certain services specified on Schedule 8.1.

 

Owned Business Intellectual Property has the meaning set forth in Section
3.1(p).

 

Owned Real Property means the real property owned by the Seller or its
Affiliates and used in the Business, together with all structures, facilities,
improvements, fixtures, systems, equipment and items of property located
thereon, attached or appurtenant thereto and all easements, licenses, rights and
appurtenances relating to the foregoing other than owned real property, if any,
included in Excluded Assets.

 

Pending Claim Notice has the meaning set forth in Section 9.7.

 

Permitted Liens means (i) Liens for Taxes not yet due and payable or (ii)
non-monetary Liens that, individually and in the aggregate, do not and would not
reasonably be expected to materially detract from the value of any of the
property or assets of the Business or interfere with the use thereof as
currently used or contemplated to be used or otherwise.

 

Person means any natural person, firm, partnership, association, corporation,
limited liability company, trust, business trust, Governmental Authority or
other entity.

 

Personal Property Tax has the meaning set forth in Section 2.7.

 

Plan has the meaning set forth in Section 3.1(u).

 

Principal Stockholders has the meaning set forth in the recitals.

 

Purchase Price has the meaning set forth in Section 2.2.

 

- 46 -



--------------------------------------------------------------------------------

Qualifying Business Combination means any Business Combination in which the
Qualifying Consideration payable to the Seller and/or its stockholders, directly
and indirectly, is equal to or greater than $74 million.

 

Qualifying Consideration means, with respect to any Qualifying Business
Combination, the total aggregate gross proceeds and other consideration paid to
or received by the Company or the Company’s stockholders and to be paid to or
received by the Company or the Company’s stockholders (which shall be deemed to
include all amounts paid or to be paid into escrow, all amounts retained or
otherwise held back, all amounts payable pursuant to earn-out provisions and all
other contingent payments), including (i) cash, (ii) the full value of all
notes, securities and other property, (iii) all liabilities and obligations
(including any Indebtedness) of the Company and its stockholders assumed or to
be assumed by the acquiror in connection with such transaction, and (iv) the
full value of any securities or assets of the Company retained by the Company or
its stockholders upon the consummation of the Qualifying Business Combination.

 

Real Property means the Owned Real Property and the Leased Real Property.

 

Real Property Laws has the meaning set forth in Section 3.1(r).

 

Real Property Tax has the meaning set forth in Section 2.7.

 

Rehired Employees has the meaning set forth in Section 6.1(a).

 

Release means any releasing, disposing, discharging, injecting, spilling,
leaking, leaching, pumping, dumping, emitting, escaping, emptying, seeping,
dispersal, migration, transporting, placing and the like, or otherwise entering,
into the Environment.

 

Remedial Action means all actions required by a Governmental Authority or by any
Environmental Law to (i) clean up, remove, treat or in any other way remediate
any Hazardous Substances; (ii) prevent the release or migration of Hazardous
Substances so that they do not endanger or threaten to endanger public health or
welfare or the environment; or (iii) perform studies, investigations, care or
other Response related to any such Hazardous Substances.

 

Response means “response” as defined in 42 U.S.C. Section 9601(25), to the
extent necessary to comply with Environmental Law, and includes all ancillary
activities reasonably or necessarily required to investigate the nature and
extent of Releases or threatened Releases of Hazardous Substances and to
implement such response action, including but not limited to: (i) obtaining
access agreements, Governmental Authority approvals, and permits required by
federal, state or local law; (ii) preparing and submitting reports required by
any Governmental Authority order or requirement; (iii) operation and maintenance
activities associated with any treatment system; (iv) monitoring activities; (v)
oversight costs of a Governmental Authority; and (vi) investigative, remedial
and monitoring work in, on, under or about properties as to which actual or
suspected Migration of Hazardous Substances has or may have occurred.

 

- 47 -



--------------------------------------------------------------------------------

Seller has the meaning set forth in the Preamble.

 

Seller Indemnitees has the meaning set forth in Section 9.2.

 

Solvent means, at any time, that (i) the fair market value and present fair
saleable value of the applicable entity’s assets is greater than the amount of
its stated and identified contingent liabilities; (ii) the applicable entity is
able to realize upon its property and pay its debts and other liabilities as
they mature in the normal course of business; and (iii) the applicable entity is
not engaged in business or a transaction for which its property would constitute
unreasonably small capital.

 

Subsidiary means any Person of which at least 50% of the outstanding shares or
other equity interests having ordinary voting power for the election of
directors or comparable managers of such Person are at the time owned by the
Seller, by one or more directly or indirectly wholly or partially owned
subsidiaries of the Seller or by the Seller and one or more such subsidiaries,
whether or not at the time the shares of any other class or classes or other
equity interests of such Person shall have or might have voting power by reason
of the happening of any contingency.

 

Supply Agreement has the meaning set forth in Section 5.2(e).

 

Target Working Capital means an amount equal to the product of $1,916,536
multiplied by the greater of (i) one, and (ii) a ratio equal to (A) the revenues
of the Business during the last six full months immediately preceding the
Closing Date, over (B) $11,811,736.

 

Tax means any federal, state, provincial, local, foreign or other income,
alternative, minimum, accumulated earnings, personal holding company, franchise,
capital stock, net worth, capital, profits, windfall profits, gross receipts,
value added, sales, use, goods and services, excise, customs duties, transfer,
conveyance, mortgage, registration, stamp, documentary, recording, premium,
severance, environmental (including taxes under Section 59A of the Code), real
property, personal property, ad valorem, intangibles, rent, occupancy, license,
occupational, employment, unemployment insurance, social security, disability,
workers compensation, payroll, health care, withholding, estimated or other
similar tax, duty or other governmental charge or assessment or deficiencies
thereof (including all interest and penalties thereon and additions thereto
whether disputed or not) and (ii) any liability for the payment of any amount of
the types described in the immediately preceding clause (i) as a result of
Seller (x) being a member of an affiliated, consolidated, combined or unitary
group, (y) being a party to any agreement to indemnify any Person, or (z) being
a successor or transferee of any other Person.

 

Tax Return means any return, report, declaration, form, claim for refund or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

 

Transaction Expenses has the meaning set forth in Section 10.1.

 

- 48 -



--------------------------------------------------------------------------------

Transfer has the meaning set forth in the Recitals.

 

Transfer Taxes has the meaning set forth in Section 4.1(g).

 

Treasury Regulations means the regulations prescribed pursuant to the Code.

 

Utility Charges has the meaning set forth in Section 2.7.

 

Withholding Taxes has the meaning set forth in Section 3.1(f).

 

Working Capital means (a) the sum of the aggregate (i) inventories, (ii)
accounts receivable, net of any reserves, (iii) pre-paid expenses and other
credits, and (iv) petty cash held at the Facilities less (b) the sum of the
aggregate (i) accounts payable, and (ii) accrued expenses, each as of the
measurement date, and calculated in a manner consistent with the Financial
Statements and Schedule 2.3. Working Capital does not include any Excluded
Assets or Excluded Liabilities actually retained by the Seller.

 

Working Capital Statement has the meaning set forth in Section 2.3(a).

 

ARTICLE IX

INDEMNIFICATION

 

9.1 Indemnification By the Seller. The Seller covenants and agrees to defend,
indemnify and hold harmless the Buyer and its respective officers, directors,
employees, agents, advisers, representatives and Affiliates (collectively, the
“Buyer Indemnitees”) from and against, and pay or reimburse the Buyer
Indemnitees for, any and all claims, liabilities, obligations, losses, fines,
penalties, costs, royalties, proceedings, deficiencies or damages (whether
absolute, accrued, conditional or otherwise and whether or not resulting from
third party claims), including expenses and reasonable attorneys’ and
accountants’ fees incurred in the investigation or defense of any of the same or
in asserting any of their respective rights hereunder (collectively, “Losses”),
resulting from or arising out of:

 

(i) any inaccuracy of any representation or warranty made by the Seller herein
or under any Ancillary Agreement or in connection herewith or therewith;

 

(ii) any failure of the Seller to perform any covenant or agreement hereunder or
under any Ancillary Agreement or fulfill any other obligation in respect hereof
or thereof; and

 

(iii) any Excluded Liabilities or Excluded Assets.

 

9.2 Indemnification by the Buyer. The Buyer covenants and agrees to defend,
indemnify and hold harmless the Seller and its officers, directors, employees,
agents, advisers, representatives and Affiliates (collectively, the “Seller
Indemnitees”) from and against and pay or reimburse the Seller Indemnities for
any and all Losses resulting from or arising out of:

 

(i) any inaccuracy in any representation or warranty made by the Buyer herein or
under any Ancillary Agreement or in connection herewith or therewith;

 

- 49 -



--------------------------------------------------------------------------------

(ii) any failure of the Buyer to perform any covenant or agreement herein or
under any Ancillary Agreement or fulfill any other obligation in respect hereof
or thereof; and

 

(iii) the Assumed Liabilities.

 

9.3 Notice and Opportunity to Defend.

 

(a) Notice of Asserted Liability. As soon as is reasonably practicable after the
Seller or the Buyer becomes aware of any claim that such party has under Section
9.1 or 9.2 that may result in a Loss (a “Liability Claim”), such party (the
“Indemnified Party”) shall give written notice of such Liability Claim (a
“Claims Notice”) to the other party (the “Indemnifying Party”). A Claims Notice
must describe the Liability Claim in reasonable detail and must indicate the
amount (estimated, if necessary and to the extent feasible) of the Loss that has
been or may be suffered by the Indemnified Party. No delay in or failure to give
a Claims Notice by the Indemnified Party to the Indemnifying Party pursuant to
this Section 9.3 will adversely affect any of the other rights or remedies that
the Indemnified Party has under this Agreement or alter or relieve the
Indemnifying Party of its obligation to indemnify the Indemnified Party to the
extent that such delay or failure has not materially prejudiced the Indemnifying
Party; provided, however, that all Liability Claims made in connection with this
Agreement must be made within the relevant time periods set forth in Section
9.4.

 

(b) Opportunity to Defend. The Indemnifying Party has the right, exercisable by
written notice to the Indemnified Party within 30 days after receipt of a Claims
Notice from the Indemnified Party of the commencement or assertion of any
Liability Claim in respect of which indemnity may be sought under this Article
IX, to assume and conduct the defense of such Liability Claim in accordance with
the limits set forth in this Agreement with counsel selected by the Indemnifying
Party and reasonably acceptable to the Indemnified Party; provided, however,
that (i) the defense of such Liability Claim by the Indemnifying Party will not,
in the reasonable judgment of the Indemnified Party, have a Material Adverse
Effect or Buyer Material Adverse Effect, as the case may be, on the Indemnified
Party; (ii) the Indemnifying Party has sufficient financial resources, in the
reasonable judgment of the Indemnified Party, to satisfy the amount of any
adverse monetary judgment that is reasonably likely to result; (iii) the
Liability Claim solely seeks (and continues to seek) monetary damages; and (iv)
the Indemnifying Party expressly agrees in writing that as between the
Indemnifying Party and the Indemnified Party, the Indemnifying Party may only
satisfy and discharge the Liability Claim in accordance with the limits set
forth in this Agreement (the conditions set forth in clauses (i) through (iv)
are, collectively, the “Litigation Conditions”). If the Indemnifying Party does
not assume the defense of a Liability Claim in accordance with this Section
9.3(b), the Indemnified Party may continue to defend the Liability Claim. If the
Indemnifying Party has assumed the defense of a Liability Claim as provided in
this Section 9.3(b), the Indemnifying Party will not be liable for any legal
expenses subsequently incurred by the Indemnified Party in connection with the
defense of the Liability Claim; provided, however, that if (i) any of the
Litigation Conditions cease to be met or (ii) the Indemnifying Party fails to
take reasonable steps necessary to defend diligently such Liability Claim, the
Indemnified Party may assume its own defense, and the

 

- 50 -



--------------------------------------------------------------------------------

Indemnifying Party will be liable for all reasonable costs or expenses paid or
incurred in connection with such defense. The Indemnifying Party or the
Indemnified Party, as the case may be, has the right to participate in (but not
control), at its own expense, the defense of any Liability Claim which the other
is defending as provided in this Agreement. The Indemnifying Party, if it has
assumed the defense of any Liability Claim as provided in this Agreement, may
not, without the prior written consent of the Indemnified Party, consent to a
settlement of, or the entry of any judgment arising from, any such Liability
Claim that (i) does not include as an unconditional term thereof the giving by
the claimant or the plaintiff to the Indemnified Party a complete release from
all liability in respect of such Liability Claim, (ii) grants any injunctive or
equitable relief, or (iii) would reasonably be expected to cause a Material
Adverse Effect or Buyer Material Adverse Effect, as the case may be, on the
affected business of the Indemnified Party. The Indemnified Party has the right
to settle any Liability Claim, the defense of which has not been assumed by the
Indemnifying Party using good faith and commercial reasonableness.

 

9.4 Survival.

 

(a) The representations and warranties in this Agreement shall survive the
Closing as follows:

 

(i) the representations and warranties in Section 3.1(a) (Authorization),
Section 3.1(b) (Corporate Status), Section 3.1(c) (No Conflicts), the first
sentence of Section 3.1(k) (Assets) and Section 3.2(a) (Corporate Status;
Authorization) shall survive the Closing indefinitely;

 

(ii) the representations and warranties in Section 3.1(f) (Taxes) and Section
3.1(u) (Employee Benefit Plans and Related Matters) shall survive the Closing
and will not terminate until 30 days after the expiration of the statute of
limitations (taking into account for this purpose, any extensions) applicable to
the matters covered thereby;

 

(iii) the representations and warranties in Section 3.1(r) (Real Property) shall
survive the Closing and will not terminate until the third anniversary of the
Closing Date, and the representations and warranties in Section 3.1(s)
(Environmental Matters) shall survive the Closing and will not terminate until
the fifth anniversary of the Closing Date; and

 

(iv) all other representations and warranties in the Agreement shall survive the
Closing and will not terminate until the twelve-month anniversary of the Closing
Date.

 

(b) The covenants and agreements of the parties hereto contained in this
Agreement shall, subject to the express terms thereof, survive the Closing
indefinitely.

 

- 51 -



--------------------------------------------------------------------------------

9.5 Limitations in Indemnification.

 

(a) Notwithstanding anything to the contrary contained in this Article IX, the
Seller will not have any liability as a result of any breach of or inaccuracy in
any representation or warranty referred to in this Agreement (other than those
representations and warranties of the Seller referenced in clauses (i) and (ii)
of Section 9.4 for which such limitation shall not apply) until the aggregate
amount of all such Losses sustained by the Buyer exceeds $100,000.

 

(b) Notwithstanding anything to the contrary contained in this Article IX, the
Seller shall not have any liability under this Agreement as a result of any
breach of or inaccuracy in any of the representations and warranties contained
in this Agreement (other than those representations and warranties of the Seller
referenced in Clauses (i) and (ii) of Section 9.4 for which such limitation
shall not apply) in excess of 35% of the Purchase Price, in the aggregate.

 

9.6 Specific Performance; General Provisions.

 

(a) Each party’s obligation under this Agreement is unique. If any party should
breach its covenants under this Agreement, the parties each acknowledge that it
would be extremely impracticable to measure the resulting damages; accordingly,
the non-breaching party or parties, in addition to any other available rights or
remedies, may sue in equity for specific performance, and each party expressly
waives the defense that a remedy in damages will be adequate.

 

(b) Any amounts payable by the Indemnifying Party to or on behalf of the
Indemnified Party pursuant to this Agreement shall be reduced by an amount equal
to the greater of (i) the amount of any insurance proceeds actually received by
the Indemnified Party as a result of the claim, loss or damage involved (not to
exceed the amounts payable by the Indemnifying Party pursuant to such Liability
Claim) multiplied by 95%, and (ii) the amount of any insurance proceeds actually
received by the Indemnified Party as a result of the claim, loss or damage
involved (not to exceed the amounts payable by the Indemnifying Party pursuant
to such Liability Claim) minus $50,000. Except with respect to Losses arising
out of events that occur prior to the Closing (for which there shall be no
requirement that an Indemnified Party seek insurance proceeds), to the extent
that any claim or Loss is covered by insurance, no Indemnified Party may make a
claim or receive payment for indemnification pursuant to this Article IX without
first making, or undertaking to make, a claim under an applicable insurance
policy, if any, and must use commercially reasonable efforts to pursue such
claim. The Indemnified Party shall be entitled to payment for any Loss with
respect to a Claims Notice to the Indemnifying Party if the insurance proceeds
in respect of such Loss have not been received by the Indemnified Party within
60 days after a claim has been made by the Indemnified Party under any
applicable insurance policy, provided however, that if insurance proceeds are
subsequently received by the Indemnified Party in connection with such claim,
the Indemnified Party shall remit to the Indemnifying Party an amount equal to
the greater of (i) the amount of any insurance proceeds actually received by the
Indemnified Party as a result of the claim, loss or damage involved (not to
exceed the amounts payable by the Indemnifying Party pursuant to such Liability
Claim) multiplied by 95%, and (ii) the

 

- 52 -



--------------------------------------------------------------------------------

amount of any insurance proceeds actually received by the Indemnified Party as a
result of the claim, loss or damage involved (not to exceed the amounts payable
by the Indemnifying Party pursuant to such Liability Claim) minus $50,000 (in
the case of both clauses (i) and (ii) of this sentence to the extent that the
Indemnifying Party had previously made indemnification payments in respect of
such Loss to the Indemnified Party).

 

(c) The parties shall cooperate with each other with respect to any claim or
liability with respect to which one party is obligated to indemnify the other
party hereunder and use commercially reasonable efforts to mitigate any such
claim or liability under this Agreement, in each case, to the extent required by
Applicable Law.

 

9.7 Holdback Amount.

 

(a) On the twelve month anniversary of the Closing Date, the Buyer shall pay or
cause to be paid by bank wire transfer of immediately available funds, to the
account designated in writing by the Seller, the Holdback Amount, less the sum
of the amounts, if any, specified in any then Pending Claim Notices or any
claims previously paid to Buyer out of the Holdback Amount. For purposes of this
Agreement, a “Pending Claim Notice” refers to a written notice provided by the
Buyer to the Seller specifying in reasonable detail the nature and dollar amount
(including a good faith estimate of the aggregate amount of Losses that may be
suffered by the Buyer) of any claim the Buyer may have under Section 9.1.

 

(b) The Buyer shall pay or cause to be paid by bank wire transfer of immediately
available funds to the account designated in writing by the Seller any portion
of the Holdback Amount withheld pursuant to Section 9.7(a) with respect to a
Pending Claim Notice if it is finally determined pursuant to Section 9.7(c) that
no indemnification payment was required to be made by the Seller in respect of
such Pending Claim Notice or such indemnification payment is less than
originally estimated in such Pending Claim Notice.

 

(c) In the event of any dispute regarding the final amount payable under a
Pending Claim Notice, Buyer and Seller shall negotiate in good faith to resolve
such dispute. If Buyer and Seller, not withstanding such good faith effort, are
unable to mutually agree to the amount of any claims subject to a Pending Claim
Notice within thirty (30) days after the Indemnifying Party has notified the
Indemnified Party of its objections thereto, and any underlying lawsuit has been
resolved, then either Party shall have the right to demand that such dispute be
resolved through binding arbitration. Upon such a demand, the Parties shall
submit the dispute to an arbitrator jointly selected by Buyer and Seller, and
the arbitrator shall apply the Rules for Commercial Arbitration of the American
Arbitration Association to the extent applicable. (If Buyer and Seller cannot
agree on an arbitrator, then each shall appoint an arbitrator and those two
arbitrators shall select an arbitrator to handle the dispute.) The arbitrator’s
determination of the final amount due under such Pending Claim Notice shall be
final and binding on Buyer and Seller. The expenses of the arbitrator shall be
paid by Buyer and/or Seller as directed by the arbitrator.

 

- 53 -



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS

 

10.1 Expenses. Except as otherwise provided in this Agreement, the Seller and
the Buyer shall bear their respective expenses, costs and fees (including
attorneys’ and auditors’ fees) in connection with the transactions contemplated
hereby, including the preparation, execution and delivery of this Agreement and
compliance herewith (the “Transaction Expenses”), whether or not the
transactions contemplated hereby shall be consummated. In the event (a) that
this Agreement is terminated (1) by the Buyer prior to the Closing in accordance
with Section 7.1(c), or (2) by the Seller in accordance with Section 7.1(b), and
(b) the Seller or any of its stockholders, prior to December 31, 2005, enter
into any agreement or other binding obligation or understanding with respect to,
or consummates, any Qualifying Business Combination (or series of transactions
that constitute, in the aggregate, a Qualifying Business Combination), the
Seller shall pay all of the documented out-of-pocket expenses actually incurred
by the Buyer in connection with the transactions contemplated by this Agreement
and the Ancillary Agreements (including the fees and expenses of the Buyer’s
legal counsel and other advisors) up to a maximum of $1 million; provided,
however, if this Agreement is terminated by the Buyer prior to the Closing in
accordance with Section 7.1(c) because the satisfaction of a condition set forth
in Section 5.1 becomes impossible and such failure is not due to the Seller’s
failure to perform or comply with any of its covenants or agreements, the Buyer
shall not be entitled to the expense reimbursement set forth in this sentence.
The Seller shall give prompt written notice to the Buyer in the event that it,
or its stockholders, enter into any such agreement or other binding obligation
or understanding with respect to, or if it or they consummate, any Qualifying
Business Combination. Any payment due pursuant to this Section 10.1 shall be
paid within five business days after receipt by the Seller from the Buyer of a
reasonably detailed statement of expenses actually incurred and paid by the
Buyer in connection with the transactions contemplated by this Agreement and the
Ancillary Agreements. If this Agreement is terminated for any reason other than
those set forth in sub-clauses (a)(1) and (a)(2) above, then Seller shall have
no obligation to pay such expenses.

 

10.2 Severability. If any provision of this Agreement, including any phrase,
sentence, clause, section or subsection is inoperative or unenforceable for any
reason, such circumstances shall not have the effect of rendering the provision
in question inoperative or unenforceable in any other case or circumstance, or
of rendering any other provision or provisions herein contained invalid,
inoperative, or unenforceable to any extent whatsoever.

 

10.3 Notices. All notices, requests, demands, waivers and other communications
required or permitted to be given under this Agreement shall be in writing and
shall be deemed to have been duly given if (a) delivered personally, (b) mailed
by first-class, registered or certified mail, return receipt requested, postage
prepaid, or (c) sent by next-day or overnight mail or delivery or (d) sent by
facsimile.

 

- 54 -



--------------------------------------------------------------------------------

(i)

   if to the Buyer to:      STERIS Corporation      5960 Heisley Road     
Mentor, Ohio 44060-1834      Attention: General Counsel      Fax Number: (440)
392-7344      with a copy to:      Jones Day      901 Lakeside Avenue     
Cleveland, Ohio 44114      Attention: Thomas C. Daniels, Esq.      Fax Number:
(216) 579-0212

(ii)

   if to the Seller to:      Cosmed Group, Inc.      28 Narragansett Avenue     
Jamestown, Rhode Island 02835      Attention: Mr. Michael Howe      Fax Number:
(401) 423-2301      with a copy to:      Edwards & Angell, LLP      2800
Financial Plaza      Providence, Rhode Island 02903      Attention: Douglas G.
Gray, Esq.      Fax Number: (401) 276-6611

 

or, in each case, at such other address as may be specified in writing to the
other parties hereto.

 

All such notices, requests, demands, waivers and other communications shall be
deemed to have been received (w) if by personal delivery on the day after such
delivery, (x) if by certified or registered mail, on the seventh business day
after the mailing thereof, (y) if by next-day or overnight mail or delivery, on
the day delivered, (z) if by facsimile, on the next day following the day on
which such facsimile was sent, provided that a copy is also sent by certified or
registered mail.

 

10.4 Headings. The headings contained in this Agreement are for purposes of
convenience only and shall not affect the meaning or interpretation of this
Agreement.

 

10.5 Entire Agreement. This Agreement (including the Schedules and Exhibits
hereto), the Ancillary Agreements (when executed and delivered), that certain
Guarantee Agreement between the Buyer and the Principal Stockholders executed on
the date hereof, and

 

- 55 -



--------------------------------------------------------------------------------

any other documents executed pursuant to this Agreement constitute the entire
agreement and supersede all prior agreements and understandings, both written
and oral, between the parties with respect to the subject matter hereof.

 

10.6 Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed an original and all of which shall together constitute
one and the same instrument.

 

10.7 Governing Law; Consent to Jurisdiction. This Agreement shall be governed in
all respects, including as to validity, interpretation and effect, by the
internal laws of the State of New York, without giving effect to the conflict of
laws rules thereof. Each of the parties hereto (a) elects, except as otherwise
expressly set forth herein, that the sole judicial forum for the adjudication of
any dispute arising out of or in connection with this Agreement, the Ancillary
Agreements or any of the transactions contemplated by this Agreement shall be
any U.S. federal court located in the State of New York or any state court
located in the State of New York, as well as any court to which appeal may be
taken from such courts, (b) consents to submit itself to the personal
jurisdiction of any federal court located in the State of New York or any New
York state court in the event any dispute arises out of this Agreement, the
Ancillary Agreements, or any of the transactions contemplated by this Agreement,
and (c) agrees that it will not attempt to object to, deny or defeat such
personal jurisdiction by motion or other request for leave from any such court.

 

10.8 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, successors and
permitted assigns.

 

10.9 Assignment. This Agreement shall not be assignable or otherwise
transferable by any party hereto provided that the Buyer may assign this
Agreement to any Affiliate of the Buyer, and provided, further, that no
assignment shall in any way affect the Buyer’s obligations or liabilities under
this Agreement and Buyer shall unconditionally and absolutely guaranty any
obligations of such Affiliate pursuant to this Agreement or any Ancillary
Agreements.

 

10.10 No Third Party Beneficiaries. Nothing in this Agreement shall confer any
rights upon any person or entity other than the parties hereto and their
respective heirs, successors and permitted assigns.

 

10.11 Amendment: Waivers, etc. This Agreement may be amended by the mutual
agreement of parties at any time. No amendment, modification or discharge of
this Agreement, and no waiver hereunder, shall be valid or binding unless set
forth in writing and duly executed by the party against whom enforcement of the
amendment, modification, discharge or waiver is sought. Any such waiver shall
constitute a waiver only with respect to the specific matter described in such
writing and shall in no way impair the rights of the party granting such waiver
in any other respect or at any other time.

 

10.12 Construction. The parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement. Any reference to any federal, state, local or foreign statute or
law

 

- 56 -



--------------------------------------------------------------------------------

will be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise. The word “including” shall
mean including without limitation. Any reference to the singular in this
Agreement shall also include the plural and vice versa. The word “knowledge”
shall mean knowledge obtained or obtainable after due inquiry and reasonable
investigation.

 

[SIGNATURE PAGE FOLLOWS]

 

- 57 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Asset Purchase Agreement
as of the date first above written.

 

COSMED GROUP, INC. By:  

/s/ Michael L. Howe

--------------------------------------------------------------------------------

Name:   Michael L. Howe Title:   Chief Executive Officer STERIS CORPORATION By:
 

/s/ Les C. Vinney

--------------------------------------------------------------------------------

Name:   Les C. Vinney Title:   President and Chief Executive Officer

 

The following Persons are parties to this Agreement solely with respect to the
obligations set forth in Section 4.1(m) and Section 4.1(n) hereof:

 

PRINCIPAL STOCKHOLDERS    

/s/ Michael L. Howe

--------------------------------------------------------------------------------

Name:   Michael L. Howe    

/s/ David G. Howe

--------------------------------------------------------------------------------

Name:   David G. Howe